Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED


CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION




LICENSE AGREEMENT


between
SANOFI


and


OPIANT PHARMACEUTICALS, INC.


Dated as of December 21, 2018




* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------


Exhibit 10.1


TABLE OF CONTENTS
Page
Article 1 Definitions
1

Article 2 Grant of Rights
13

2.1
Grants to Opiant                                13

2.2
Retention of Rights                                13

2.3
Sublicenses                                    13

2.4
Use of the Sanofi Corporate Names                        14

2.5
No Implied Rights                                14

2.6
Exclusivity                                    14

2.7
Transfer of Licensed Know-How and Regulatory Documentation;

Transition Plan
15

2.8
Supply of Licensed Compound                        16

2.9
Subcontracting                                16

2.10
Expansion of the Field                            16

Article 3 Development and Regulatory
16

3.1
Development                                    16

3.2
Regulatory Matters                                17

3.3
Reports                                    17

3.4
Records                                    18

3.5
Compliance                                    18

Article 4 Commercialization
18

4.1
In General                                    18

4.2
Commercialization Report                            18

4.3
Diligence                                    18

4.4
Compliance with Applicable Law                        18

4.5
Sales and Distribution                                18

4.6
Product Trademarks                                19

4.7
Markings                                    19

Article 5 Manufacture and Supply
19

5.1
In General                                    19

5.2
Sanofi Manufacturing Option                            19

5.3
Manufacturing by Third Parties                        20

Article 6 Payments
20

6.1
Upfront Payment                                20

6.2
Milestones.                                    20

6.3
Royalties                                    22

6.4
Payment Dates and Reports                            23



i



--------------------------------------------------------------------------------





6.5
Mode of Payment; Currency Conversion.                    23

6.6
Taxes                                        24

6.7
Interest on Late Payments                            24

6.8
Financial Records                                24

6.9
Audits                                        24

6.10
Audit Dispute                                    25

6.11
Confidentiality                                25

Article 7 Intellectual Property
25

7.1
Ownership of Arising Information and Inventions                25

7.2
Prosecution and Maintenance of Patents                    26

7.3
Enforcement of Patents                            27

7.4
Infringement Claims by Third Parties                        28

7.5
Invalidity or Unenforceability Defenses or Actions                29

7.6
Third Party Licenses                                30

7.7
Product Trademarks                                30

Article 8 Pharmacovigilance and Safety
31

8.1
Global Safety Database                            31

Article 9 Confidentiality and Non-Disclosure
31

9.1
Confidentiality Obligations                            31

9.2
Permitted Disclosures                                32

9.3
Use of Name                                    33

9.4
Press Releases                                    33

9.5
Publications                                    33

9.6
Destruction of Confidential Information                    34

Article 10 Representations and Warranties
34

10.1
Mutual Representations and Warranties                    34

10.2
Representations, Warranties and Covenants of Opiant            35

10.3
Representations, Warranties and Covenants of Sanofi            35

10.4
DISCLAIMER OF WARRANTY                        35

10.5
ADDITIONAL WAIVER                            36

Article 11 Indemnity
36

11.1
Indemnification of Sanofi                            36

11.2
Indemnification of Opiant                            36

11.3
Notice of Claim                                36

11.4
Control of Defense                                37

11.5
Insurance                                    39

Article 12 Term and Termination
39

12.1
Term                                        39

12.2
Termination of this Agreement for Material Breach                39



ii



--------------------------------------------------------------------------------





12.3
Termination by Sanofi                                39

12.4
Termination by Opiant                            40

12.5
Termination Upon Insolvency                             40

12.6
Rights in Bankruptcy                                40

12.7
Consequences of Termination                            40

12.8
Accrued Rights; Surviving Obligations                    41

Article 13 Miscellaneous
42

13.1
Force Majeure                                    42

13.2
Alliance Managers                                42

13.3
Export Control                                42

13.4
Assignment                                    43

13.5
Change of Control                                43

13.6
Severability                                    43

13.7
Dispute Resolution                                44

13.8
Governing Law and Service                            44

13.9
Notices                                    45

13.10
Entire Agreement; Amendments                        45

13.11
English Language                                46

13.12
Equitable Relief                                46

13.13
Waiver and Non-Exclusion of Remedies                    46

13.14
No Benefit to Third Parties                            46

13.15
Further Assurance                                46

13.16
Relationship of the Parties                            47

13.17
Counterparts                                    47

13.18
References                                    47

13.19
Construction                                    47

13.20
Affiliates                                    47







Schedules


Schedule 1.50        Licensed Compound
Schedule 1.51        Licensed Know-How
Schedule 1.52        Licensed Patents
Schedule 1.90        Sanofi Corporate Names
Schedule 3.1.2        Development Plan
Schedule 9.4        Press Release




iii



--------------------------------------------------------------------------------


Exhibit 10.1


LICENSE AGREEMENT
This License Agreement (this “Agreement”) is made and entered into as of
December 21, 2018 (the “Effective Date”) by and between Sanofi, a French
corporation (“Sanofi” or “Licensor”) and Opiant Pharmaceuticals, Inc., a
Delaware corporation, having offices located at 201 Santa Monica Blvd., Suite
500, Santa Monica, California, USA 90401 (“Opiant”). Sanofi and Opiant are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties.”
RECITALS
WHEREAS, Sanofi controls certain intellectual property rights with respect to
the Licensed Compound (as defined herein) and Licensed Products (as defined
herein) in the Territory (as defined herein); and
WHEREAS, Sanofi wishes to grant to Opiant, and Opiant wishes to take, a license
under such intellectual property rights to Exploit (as defined herein) Licensed
Products in the Territory, in each case in accordance with the terms and
conditions set forth below.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:


1



--------------------------------------------------------------------------------






Article 1
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
1.1    “Accountant” has the meaning set forth in Section 6.10.
1.2    “Acute Cannabinoid Overdose” means a condition arising from the excessive
intake of either a synthetic or naturally occurring cannabinoid resulting in
symptoms that require immediate medical intervention administered in an
emergency context. The terms cannabinoid "intoxication", "toxicity", and
"poisoning" are each understood to be synonymous with cannabinoid "overdose" and
are intended to be covered by this definition.
1.3     “Adverse Event” means (a) the development of an undesirable medical
condition or the deterioration of a pre-existing medical condition in a patient
or clinical investigation subject during or following exposure to or use of a
Licensed Product, whether or not considered causally related to such Licensed
Product, (b) the exacerbation of any pre-existing condition occurring during or
following exposure to or use of a Licensed Product, or (c) any other adverse
experience or adverse drug experience (as described in the FDA’s Investigational
New Drug safety reporting and NDA post-marketing reporting regulations, 21
C.F.R. §§312.32 and 314.80, respectively, and any applicable corresponding
regulations outside the United States, in each case as may be amended from time
to time), occurring during or following exposure to or use of a Licensed
Product. For purposes of this Agreement, “undesirable medical condition”
includes symptoms (e.g., nausea, chest pain), signs (e.g., tachycardia, enlarged
liver) or the abnormal results of an investigation (e.g., laboratory findings,
electrocardiogram), including unfavorable side effects, toxicity, injury,
overdose or sensitivity reactions.
1.4    “Affiliate” means, with respect to a Party, any Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with such Party, in each case for so long as such control
exists. For purposes of this definition, “control” and, with correlative
meanings, the terms “controlled by” and “under common control with” means
(a) the possession, directly or indirectly, of the power to direct the
management or policies of a business entity, whether through the ownership of
voting securities, by contract relating to voting rights or corporate
governance, or otherwise, or (b) the ownership, directly or indirectly, of 50%
or more of the voting securities or other ownership interest of a business
entity (or, with respect to a limited partnership or other similar entity, its
general partner or controlling entity).
1.5    “Agreement” has the meaning set forth in the preamble hereto.
1.6    “Alliance Manager” has the meaning set forth in Section 13.2.
1.7    “Applicable Law” means applicable laws, rules and regulations, including
any rules, regulations, guidelines (including without limitation Good Clinical
Practices and Good Laboratory Practices, as respectively defined under the ICH
Guidelines and Good Manufacturing Practices as


2



--------------------------------------------------------------------------------





defined in 21 C.F.R. Parts 210 and 211, European Directive 2003/94/EC,
Eudralex 4, Annex 16, and ICH Guidelines) or other requirements of the
Regulatory Authorities, that may be in effect from time to time.
1.8    “Breaching Party” has the meaning set forth in Section 12.2.
1.9    “Business Day” means a day other than a Saturday or Sunday on which
banking institutions in Paris, France and in Los Angeles, California are not
closed.
1.10    “Calendar Quarter” means each successive period of three calendar months
commencing on January 1, April 1, July 1 and October 1, except that the first
Calendar Quarter shall commence on the Effective Date and end on the day
immediately prior to the first to occur of January 1, April 1, July 1 or
October 1 after the Effective Date, and the last Calendar Quarter shall end on
the last day of the Term.
1.11    “Calendar Year” means each successive period of 12 calendar months
commencing on January 1 and ending on December 31, except that the first
Calendar Year shall commence on the Effective Date and end on December 31 of the
year in which the Effective Date occurs and the last Calendar Year of the Term
shall commence on January 1 of the year in which the Term ends and end on the
last day of the Term.
1.12    “Change of Control” means, with respect to either Party, (a) any sale,
exchange, transfer, or issuance to or acquisition by one or more Third Parties
of shares representing more than fifty percent (50%) of the aggregate ordinary
voting power entitled to vote for the election of directors represented by the
issued and outstanding stock of such Party or any Affiliate that directly or
indirectly controls (as defined in Section 1.4) (such Affiliate, a “Parent” of
such Party), whether such sale, exchange, transfer, issuance or acquisition is
made directly or indirectly, beneficially or of record or in one transaction or
a series of related transactions, but excluding the issuance of shares in
financing transactions, including any venture capital financing or any public
offering; (b) a merger or consolidation under applicable Law of such Party with
a Third Party in which the shareholders of a Party or such Parent immediately
prior to such merger or consolidation do not continue to hold immediately
following the closing of such merger or consolidation at least fifty percent
(50%) of the aggregate ordinary voting power entitled to vote for the election
of directors represented by the issued and outstanding stock of the entity
surviving or resulting from such consolidation; or (c) a sale or other
disposition of all or substantially all of the assets of such Party to which
this Agreement relates to one (1) or more Third Party in one transaction or a
series of related transactions.
1.13    “Clinical Data” means all data, reports and results with respect to the
Licensed Compound and the Licensed Products made, collected or otherwise
generated under or in connection with the Clinical Studies.
1.14    “Clinical Studies” means human clinical trials for a Licensed Product
and any other tests and studies for a Licensed Product in human subjects.


3



--------------------------------------------------------------------------------





1.15    “Combination Product” means a Licensed Product that consists of or
contains a Licensed Compound as an active ingredient together with one or more
other active ingredients and is sold either as a fixed dose or as separate
doses, in a single package.
1.16    “Commercialization” means, with respect to a Licensed Product, any and
all activities (whether before or after Market Approval) directed to the
preparation for sale of, offering for sale of, or sale of such Licensed Product
in the Field in the Territory, including pre‑launch and post-launch marketing,
promoting, marketing research, distributing, offering to commercially sell and
commercially selling such Licensed Product, importing, exporting or transporting
such Licensed Product for commercial sale, medical education activities with
respect to such Licensed Product, conducting Clinical Studies that are not
required to obtain or maintain Market Approval for such Licensed Product for an
indication, which may include epidemiological studies, modeling and
pharmacoeconomic studies, post-marketing surveillance studies, investigator
sponsored studies and health economics studies; Manufacturing Licensed Products
for commercial sale, samples and/or any of the foregoing studies; and regulatory
affairs (including the preparation and submission of Regulatory Documentation
and interacting with Regulatory Authorities) with respect to the foregoing. When
used as a verb, “Commercializing” means to engage in Commercialization and
“Commercialize” and “Commercialized” shall have a corresponding meaning.
1.17    “Commercially Reasonable Efforts” means with respect to Opiant’s
Development and Commercialization of a Licensed Product, a level of efforts and
resources comparable to the efforts and resources commonly used in the
research-based biopharmaceutical industry by companies with resources and
expertise similar to those of Opiant for internally-developed compounds or
products of similar market potential at a similar stage in development or
product life, taking into account: (a) issues of efficacy, safety and expected
and actual approved labeling, (b) the expected and actual competitiveness of
alternative products being developed and sold in the marketplace, (c) the
expected and actual product profile of the Licensed Product, (d) the expected
and actual patent and other proprietary position of the Licensed Product, the
expected and actual profitability, market potential and return on investment of
the Licensed Product, but without regard to payments owed by Opiant to Sanofi
under this Agreement. “Commercially Reasonable Efforts” shall be determined on a
country-by-country (or region-by-region, where applicable) and
indication-by-indication basis, without regard to the particular circumstances
of Opiant, including any other product opportunities of Opiant and any payments
owed by Opiant to Sanofi under this Agreement.
1.18    “Competing Product” means any pharmaceutical product that (a) is not a
Licensed Product or Licensed Compound and (b) is a CB receptor (type 1) blocker
(CB1 antagonist) developed for the treatment of Acute Cannabinoid Overdose.
1.19    “Complaining Party” has the meaning set forth in Section 12.2.
1.20    “Confidential Information” has the meaning set forth in Section 9.1.
1.21    “Control” means, with respect to any Information and Inventions,
Regulatory Documentation, Patent, or other intellectual property right,
possession of the right, whether directly or indirectly, and whether by
ownership, license or otherwise (other than by operation of the license


4



--------------------------------------------------------------------------------





and other grants in Section 2.1), to assign or grant a license, sublicense or
other right (including a right to reference Regulatory Documentation) to or
under such Information and Inventions, Regulatory Documentation, Patent, or
other intellectual property right as provided for herein without violating the
terms of any agreement or other arrangement with any Third Party.
1.22    “Controlling Party” has the meaning set forth in Section 7.4.1
1.23    “Development” means, with respect to a Licensed Product, all activities
related to research, preclinical and other non-clinical testing, test method
development and stability testing, toxicology, formulation, Manufacture Process
Development, Clinical Studies intended for use as a basis for obtaining Market
Approval of such Licensed Product, including Manufacturing in support of the
foregoing activities (but excluding any commercial Manufacturing), statistical
analysis and report writing, the preparation and submission of Drug Approval
Applications, regulatory affairs with respect to the foregoing and all other
activities necessary or reasonably useful or otherwise requested or required by
a Regulatory Authority or other governmental authority as a condition or in
support of obtaining or maintaining Market Approval for such Licensed Product.
When used as a verb, “Develop” means to engage in Development.
1.24    “Development Plan” means the plan for the Development of the Licensed
Products as described in Section 3.1.2, as updated from time to time pursuant to
Section 3.1.2.
1.25    “Disclosing Party” has the meaning set forth in Section 9.1.
1.26    “Dispute” has the meaning set forth in Section 13.7.
1.27    “Dollars” or “$” means United States Dollars.
1.28    “Drug Approval Application” means a New Drug Application (an “NDA”) as
defined in the FFDCA and the regulations promulgated thereunder (including all
additions, supplements, extensions and modifications thereto), or any
corresponding foreign application in the Territory, including, with respect to
the European Union, a Marketing Authorization Application (an “MAA”) filed with
the EMA pursuant to the centralized approval procedure or with the applicable
Regulatory Authority of a country in Europe with respect to the mutual
recognition principles or any other national approval procedure.
1.29    “Effective Date” has the meaning set forth in the preamble hereto.
1.30    “EMA” means the European Medicines Agency and any successor agency
thereto.
1.31    “Europe” means the countries comprising the European Economic Area as it
may be constituted from time to time, which as of the Effective Date consists of
the member countries of the European Union, Iceland, Norway, Liechtenstein and
Switzerland.
1.32    “European Union” means the economic, scientific and political
organization of member states as it may be constituted from time to time, which
as of the Effective Date consists of Austria, Belgium, Bulgaria, Croatia, Czech
Republic, Denmark, Estonia, Finland, France, Germany,


5



--------------------------------------------------------------------------------





Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, The
Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and
the United Kingdom of Great Britain and Northern Ireland and that certain
portion of Cyprus included in such organization.
1.33    “Executive Officers” means a senior executive of a Party having
corporate authority to make decisions regarding this Agreement.
1.34    “Exploit” means, with respect to a Licensed Product, to make, have made,
import, export, use, have used, sell, have sold, or offer for sale, including to
Develop, have Developed, Manufacture, have Manufactured, Commercialize, have
Commercialized, modify, enhance, improve, hold, or keep (whether for disposal or
otherwise), or otherwise practice, exploit or dispose of such Licensed Product
and “Exploitation” means the act of Exploiting a Licensed Product.
1.35    “FDA” means the United States Food and Drug Administration and any
successor agency thereto.
1.36    “FFDCA” means the United States Food, Drug, and Cosmetic Act, as amended
from time to time.
1.37    “Field” means the therapeutic emergency treatment of Acute Cannabinoid
Overdoses in humans by administration of a pharmaceutical product via any
parenteral route of administration. The term “Field” excludes the chronic
administration of a therapeutic agent, irrespective of the purpose or route of
administration.
1.38    “First Commercial Sale” means, with respect to a Licensed Product in a
country in the Territory, the first sale to a Third Party for monetary value for
use or consumption by the general public of such Licensed Product in such
country after the applicable Regulatory Authority has approved the Drug Approval
Application for such Licensed Product in such country. Sales prior to the
approval of the applicable Drug Approval Application, such as so-called
“treatment IND sales”, “named patient sales” and “compassionate use sales”,
shall not constitute a First Commercial Sale.
1.39    “Force Majeure Event” has the meaning set forth in Section 13.1.
1.40    “GAAP” means United States generally accepted accounting principles
consistently applied.
1.41    “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.
1.42    “IND” means an investigational new drug application filed with the FDA
for authorization to commence Clinical Studies in the United States (including
all additions, supplements, extensions and modifications thereto), or any
corresponding foreign application in the Territory.
1.43    “Indemnification Claim Notice” has the meaning set forth in
Section 11.3.


6



--------------------------------------------------------------------------------





1.44    “Indemnified Party” has the meaning set forth in Section 11.3.
1.45    “Indemnifying Party” means the Party from whom indemnification is sought
pursuant to Section 11.1 or Section 11.2.
1.46    “Information and Inventions” means all technical, scientific and other
data, know-how and information of any type, trade secrets, knowledge,
technology, means, methods, processes, practices, formulas, instructions,
skills, techniques, procedures, experiences, ideas, technical assistance,
designs, drawings, assembly procedures, computer programs, apparatuses,
specifications, data, results and other material, including pre-clinical trial
results and Clinical Study results, Manufacturing procedures, test procedures,
and purification and isolation techniques, (whether or not confidential,
proprietary, patented or patentable) in written, electronic or any other form
now known or hereafter developed, and all other discoveries, developments,
inventions, and tangible embodiments of any of the foregoing.
1.47    “Infringement” has the meaning set forth in Section 7.3.1.
1.48    “Infringement Notice” has the meaning set forth in Section 7.3.1.
1.49    “Invoiced Sales” has the meaning set forth in the definition of “Net
Sales”.
1.50    “Licensed Compound” means the pharmaceutical compound known as AVE1625
(drinabant), as more specifically described in Schedule 1.50 attached hereto,
together with any metabolite, salt, ester, hydrate, solvate, isomer, enantiomer,
free acid form, free base form, crystalline form, co-crystalline form, amorphous
form, pro-drug form, racemate, polymorph, chelate, stereoisomer, tautomer or
optically active form of any of the foregoing.
1.51    “Licensed Know-How” means (i) the Information and Inventions and
Regulatory Documentation existing as of the Effective Date that are listed in
Schedule 1.51 (Licensed Know-How), together with (ii) any additional Information
and Inventions and Regulatory Documentation which Sanofi may provide to Opiant
after the Effective Date in accordance with Section 2.7 (and the Parties agree
to update the list of Licensed Know-How in Schedule 1.51, from time to time, to
reflect any such additional Information and Inventions and Regulatory
Documentation).
1.52    “Licensed Patents” means the Patents set forth on Schedule 1.53.
1.53    “Licensed Product” means any pharmaceutical product containing a
Licensed Compound, alone or in combination with one or more other active
ingredients.
1.54    “Losses” has the meaning set forth in Section 11.1.
1.55    “MAA” has the meaning set forth in Section 1.28.
1.56    “Major Markets” means each of the United States of America, Canada, the
European Union and Japan.


7



--------------------------------------------------------------------------------





1.57    “Manufacture” and “Manufacturing” means, with respect to a Licensed
Product, all activities related to the production, manufacture, processing,
filling, finishing, packaging, labeling, shipping, holding, Manufacture Process
Development, stability testing, quality assurance or quality control of such
Licensed Product or any intermediate thereof.
1.58    “Manufacture Negotiation Period” has the meaning set forth in
Section 5.2.
1.59    “Manufacture Option” has the meaning set forth in Section 5.2.
1.60    “Manufacture Option Data Package” means, with respect to a Licensed
Compound or a Licensed Product, as applicable: (a) a description of the
Manufacturing process for such Licensed Product (to the extent such process
exists as of the time the Manufacture Option is triggered); (b) Opiant’s good
faith forecasted requirements of such Licensed Product for (x) the first five
(5) years after the First Commercial Sale of such Licensed Product (such
forecasted requirements to be non-binding) and (y) where applicable the duration
of the Development Plan; and (c) any other information Controlled and possessed
by Opiant or its Affiliates directly related to the Manufacture of such Licensed
Product (and not already in Sanofi’s possession) that Sanofi requests within
fifteen (15) days of receipt of the information in clauses (a) and (b) that
would be reasonably necessary for Sanofi to make an informed decision regarding
whether to exercise its Manufacture Option with respect to such Licensed
Product.
1.61    “Manufacture Option Notice” has the meaning set forth in Section 5.2.
1.62    “Manufacture Option Period” means, with respect to a Licensed Product,
the period commencing on the date on which Opiant notifies Sanofi in writing
that it intends to enter into one or more Third Party Manufacture and Supply
Agreements with respect to such Licensed Product and ending sixty (60) days
thereafter.
1.63    “Manufacture Process Development” means the process development, process
qualification and validation and scale-up of the process to manufacture a
Licensed Product and analytic development and product characterization with
respect thereto.
1.64    “Market Approval” means all clearances, approvals, licenses,
registrations or authorizations from a Regulatory Authority necessary for the
distribution, pricing, reimbursement, marketing or sale of a Licensed Product in
the jurisdiction of such Regulatory Authority. For countries where governmental
approval is required for pricing or reimbursement for a pharmaceutical product
to be reimbursed by national health insurance (or its local equivalent), “Market
Approval” shall not be deemed to occur until such pricing or reimbursement
approval is obtained.
1.65    “Markings” has the meaning set forth in Section 4.7.
1.66    “Milestone Event” means each of the events identified as a milestone
event in Section 6.2.1 or Section 6.2.2.


8



--------------------------------------------------------------------------------





1.67    “Monetization” means the monetization of all or a portion of Sanofi’s
rights to receive royalties and other related payments under this Agreement,
including by means of a direct sale (through an auction process or otherwise) or
a financing (through a borrowing of loans, an offering of securities or
otherwise).
1.68    “NDA” has the meaning set forth in the definition of “Drug Approval
Application.”
1.69    “Net Sales” means, for any period, the gross amount invoiced by Opiant
or any of its Affiliates or Sublicensees for the sale of a Licensed Product (the
“Invoiced Sales”), less deductions for: (a) normal and customary trade, quantity
and cash discounts, prompt settlement discounts (including chargebacks and
allowances) and amounts allowed, expended, repaid or credited by reason of or in
connection with rejection, return, recall suspension or withdrawal of goods,
rebates or bona fide price reductions; (b) freight, postage, shipping and
insurance expenses to the extent that such items are not borne or reimbursed by
the purchaser; (c) customs and excise duties, VAT and other taxes, duties and
governmental charges related to the sales to the extent that such items are not
borne or reimbursed by the purchaser; (d) rebates and similar payments made with
respect to sales paid for by any governmental or regulatory authority or to
managed-care entities or entities that manage patient drug benefits, (e) the
portion of administrative fees paid during the relevant time period to group
purchasing organizations or pharmaceutical benefit managers relating to Licensed
Product, (f) that portion of the annual fee on prescription drug manufacturers
imposed by the Patient protection and Affordable Care Act, Pub. L. No. 111-48
(as amended) that Opiant, its Affiliates or Sublicensee, as applicable,
allocates to sales of the Licensed Product in accordance with Opiant’s, its
Affiliate’s or Sublicensee’s standard policies and procedures consistently
applied across its products, as applicable, and (g) amounts reserved and
credited for uncollectible amounts with respect invoiced sales determined in a
manner consistent with Opiant’s, its Affiliate’s or Sublicensee’s, as
applicable, internal accounting practices, consistently applied across its
products, in each case ((a) to (g)) in accordance with GAAP. Any of the
deductions listed above that involves a payment by Opiant or any of its
Affiliates shall be taken as a deduction in the Calendar Quarter in which the
payment is accrued by such entity. For purposes of determining Net Sales, a
Licensed Product shall be deemed to be sold when invoiced and a “sale” shall not
include transfers or dispositions of such Licensed Product for pre-clinical or
clinical purposes or as samples, in each case, without charge.
In the event that a Licensed Product is sold in any country in the form of a
Combination Product, Net Sales of such Combination Product shall be adjusted by
multiplying actual Net Sales of such Combination Product in such country
calculated pursuant to the foregoing definition of “Net Sales” by the fraction
A/(A+B), where A is the average invoice price in such country of any Licensed
Product that contains the same Licensed Compound as such Combination Product as
its sole active ingredient, if sold separately in such country, and B is the
average invoice price in such country of each product that contains an active
ingredient other than the Licensed Compound contained in such Combination
Product as its sole active ingredient, if sold separately in such country. If
either such Licensed Product that contains the Licensed Compound as its sole
active ingredients or a product that contains an active ingredient (other than
the Licensed Product) in the Combination Product as its sole active ingredient
is not sold separately in a particular country, the Parties shall negotiate in
good faith a reasonable adjustment to Net Sales in such country that takes into
account the medical


9



--------------------------------------------------------------------------------





contribution to the Combination Product of, and all other factors reasonably
relevant to the relative value of, the Licensed Compound, on the one hand, and
all of the other active ingredients, collectively, on the other hand; provided
that if, notwithstanding such good faith negotiation, the Parties are unable to
agree on an adjustment to Net Sales in such country within 60 days after a
request by a Party that they negotiate such an adjustment, then either Party
shall have the right to submit such matter for resolution pursuant to
Section 13.7.
In the case of pharmacy incentive programs, hospital performance incentive
programs, chargebacks, disease management programs, similar programs or
discounts on portfolio product offerings, all rebates, discounts and other forms
of reimbursements shall be allocated among products on the basis on which such
rebates, discounts and other forms of reimbursements were actually granted or,
if such basis cannot be determined, in accordance with Opiant’s, or its
Affiliates’ or Sublicensees’ existing allocation method; provided that any such
allocation shall be done in accordance with Applicable Law, including any price
reporting laws, rules and regulations.
Opiant’s or any of its Affiliates’ transfer of any Licensed Product to an
Affiliate or Sublicensee shall not result in any Net Sales, unless such Licensed
Product is consumed by such Affiliate or Sublicensee in the course of its
commercial activities.
1.70    “Non-Controlling Party” has the meaning set forth in Section 7.4.1.
1.71    “Opiant” has the meaning set forth in the preamble hereto.
1.72    “Opiant Indemnitees” has the meaning set forth in Section 11.2.
1.73    “Party” and “Parties” each has the meaning set forth in the preamble
hereto.
1.74    “Patents” means (a) all national, regional and international patents and
patent applications, including provisional patent applications, (b) all patent
applications filed from any of the foregoing provisional patent applications in
clause (a), (c) all patent applications that claim priority to any patent or
patent applications in clause (a) or clause (b), including divisionals,
continuations, continuations-in-part, provisionals, converted provisionals and
continued prosecution applications, (d) any and all patents that have issued or
in the future issue from any of foregoing patent applications in clause (a),
clause (b) or clause (c), including utility models, petty patents and design
patents and certificates of invention, and (e) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of any of the foregoing
patents or patent applications in clause (a), clause (b), clause (c) or clause
(d).
1.75    “Payments” has the meaning set forth in Section 6.5.
1.76    “Pediatric Exclusivity” means a Market Approval issued by FDA in
application of 21 C.F.R. § 355a or its successor regulation.
1.77    “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock


10



--------------------------------------------------------------------------------





company, trust, unincorporated association, joint venture or other similar
entity or organization, including a government or political subdivision,
department or agency of a government.
1.78    “Phase I Clinical Study” means a Clinical Study of a Licensed Product
that meets the definition of a Phase I study in the Clinical Trial Regulation EU
No 536/2014 and for the United States as described in 21 C.F.R. §312.21(a), or
its successor regulation, or the equivalent regulation in any other country
1.79    “Phase II Clinical Study” means a Clinical Study of a Licensed Product
that meets the definition of a Phase II study in the Clinical Trial
Regulation EU No 536/2014 and for the United States as described in 21 C.F.R.
§312.21(b), or its successor regulation, or the equivalent regulation in any
other country.
1.80    “Phase III Clinical Study” means a Clinical Study of Licensed Product
that meets the definition of a Phase III study in the Clinical Trial
Regulation EU No 536/2014 and for the United States as described in 21 C.F.R.
§312.21(c), or its successor regulation, or the equivalent regulation in any
other country.
1.81    “Positive Results” means in relation to any Clinical Study that the
results of such Clinical Study either (i) met their pre-determined primary end
point, and (ii) were sufficient to enable such Licensed Product to advance to
the next Clinical Study state (e.g. Phase II Clinical Study or Phase III
Clinical Study) or to the next phase of regulatory approval (e.g. Market
Approval).
1.82    “Product Labeling” means, with respect to a Licensed Product in a
country in the Territory, (a) the Regulatory Authority‑approved full prescribing
information for such Licensed Product for such country, including any required
patient information and (b) all labels and other written, printed or graphic
matter upon a container, wrapper or any package insert utilized with or for such
Licensed Product in such country.
1.83    “Product Trademarks” means the Trademark(s) to be used by Opiant or its
Affiliates for the Commercialization of the Licensed Products in the Field in
the Territory and any registrations thereof or any pending applications relating
thereto in the Territory (excluding, in any event, any Trademarks that include
any corporate name or logo of the Parties or their Affiliates, including the
Sanofi Corporate Names).
1.84    “Receiving Party” has the meaning set forth in Section 9.1.
1.85    “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of a Licensed
Compound or a Licensed Product in the Territory.
1.86    “Regulatory Documentation” means all (a) applications (including all
INDs and Drug Approval Applications), registrations, licenses, authorizations
and approvals (including all


11



--------------------------------------------------------------------------------





Market Approvals), (b) correspondence and reports submitted to or received from
Regulatory Authorities (including minutes and official contact reports relating
to any communications with any Regulatory Authority) and all supporting
documents with respect thereto, including all regulatory drug lists, advertising
and promotion documents, Adverse Event files and complaint files and
(c) Clinical Data and any other data contained in any of the foregoing, in each
case ((a), (b) and (c)), relating to the Licensed Product.
1.87    “Regulatory Exclusivity” means any period of data, market or other
regulatory exclusivity granted or otherwise authorized in respect of a Licensed
Product, including any such period under the FFDCA, European Parliament and
Council Regulations (EC) Nos. 726/2004, 141/2000 and 1901/2006, or national
implementations of Article 10 of Directive 2001/83/EC, and all equivalents (in
the United States, European Union or elsewhere) of any of the foregoing.
1.88    “Royalty Term” means, with respect to each Licensed Product and each
country in the Territory, the period beginning on the date of the First
Commercial Sale of such Licensed Product in such country, and ending on the
latest to occur of (a) the expiration of the last-to-expire Licensed Patent that
includes a Valid Claim; (b) the expiration of Regulatory Exclusivity in such
country for such Licensed Product; or (c) the tenth anniversary of the First
Commercial Sale of such Licensed Product in such country.
1.89    “Sanofi” has the meaning set forth in the preamble hereto.
1.90    “Sanofi Corporate Names” means the Trademarks and logos identified on
Schedule 1.90 and such other names and logos as Sanofi may designate in writing
from time to time.
1.91    “Sanofi Indemnitees” has the meaning set forth in Section 11.1.
1.92    “Sanofi Manufacturing and Supply Agreement” has the meaning set forth in
Section 5.2.
1.93    “Segregate” means with respect to a Competing Product, to segregate the
development and commercialization activities relating to such product or program
from development and commercialization with respect to the corresponding
Licensed Product under this Agreement, including ensuring that: (i) no personnel
involved in performing the development or commercialization of such product or
program have access to non-public plans or information relating to the
development or commercialization of the corresponding Licensed Product (provided
that management personnel may review and evaluate plans and information
regarding the development and commercialization of such Licensed Product in
connection with portfolio decision-making or other company-wide
responsibilities); and (ii) no personnel involved in performing the development
or commercialization of such Licensed Product have access to non-public plans or
information relating to the development or commercialization of such Competing
Product (provided that upper management personnel (limited, for Opiant, to
employees reporting directly to CEO reports and, for Sanofi, to employees
reporting directly to an Executive Committee member) may review and evaluate
plans and information regarding the development and commercialization of


12



--------------------------------------------------------------------------------





such product or program in connection with portfolio decision-making or other
company-wide responsibilities).
1.94    “Sublicensee” means a Person, other than an Affiliate, that is granted a
sublicense by Opiant or its Affiliate under the grants in Section 2.1 to market,
promote and sell a Licensed Compound or Licensed Product, as provided in
Section 2.3; and a “Sublicense Agreement” means an agreement pursuant to which a
Sublicensee is granted such rights by Opiant.
1.95    “Term” has the meaning set forth in Section 12.1.
1.96    “Termination Notice Period” has the meaning set forth in Section 12.2.
1.97    “Territory” means the entire world.
1.98    “Third Party” means any Person other than Sanofi, Opiant and their
respective Affiliates.
1.99    “Third Party Claims” has the meaning set forth in Section 11.1.
1.100    “Third Party Manufacture and Supply Agreement” has the meaning set
forth in Section 5.2.
1.101    “Trademark” means any word, name, symbol, color, designation or device
or any combination thereof that functions as a source identifier, including any
trademark, trade dress, brand mark, service mark, trade name, brand name, logo
or business symbol, whether or not registered.
1.102    “Transition Plan” has the meaning set forth in Section 2.7.
1.103    “Valid Claim” means, with respect to a particular country, (a) any
claim of an issued and unexpired Patent in such country that (i) has not been
held permanently revoked, unenforceable or invalid by a decision of a court or
governmental agency of competent jurisdiction that is unappealable or unappealed
within the time allowed for appeal and (ii) has not been abandoned, disclaimed,
denied or admitted to be invalid or unenforceable through reissue or disclaimer
or otherwise in such country or (b) any claim of a pending Patent application
that has not been abandoned or finally disallowed without the possibility of
appeal or re-filing of the application.

ARTICLE 2    
GRANT OF RIGHTS

2.1    Grants to Opiant.  Subject to Section 2.2, Section 2.3, and compliance
with all other terms and conditions of this Agreement, Sanofi hereby grants to
Opiant:
2.1.1    an exclusive (including with regard to Sanofi and its Affiliates)
license, with the right to grant sublicenses in accordance with Section 2.3,
under the Licensed Patents and the Licensed Know-How to Exploit the Licensed
Compounds and the Licensed Products in the Field in the Territory; and
2.1.2    subject to Section 2.4, a non-exclusive license to use the Sanofi
Corporate Names solely as necessary for Opiant to perform its obligations under
Section 4.7 and for no other purpose.

2.2    Retention of Rights.  Sanofi retains, on behalf of itself and its
Affiliates, non-exclusive rights in and to the Licensed Patents and the Licensed
Know-How to conduct non-clinical research with respect to the Licensed Compounds
and Licensed Products in the Field in the Territory.

2.3    Sublicenses.  Opiant shall have the right to grant sublicenses through
multiple tiers of sublicensees under the rights and licenses granted to Opiant
under Section 2.1 without the written consent of Sanofi, but will provide Sanofi
with at least ten (10) Business Days’ prior notice of any Sublicense Agreement,
and if within five (5) Business Days’ of receipt of such notice, Sanofi raises
any concern, Opiant shall, in good faith, consider such concerns of Sanofi;
provided that, Opiant’s notice shall be limited to a simple statement that
Opiant intends to grant a sublicense to a Third Party and shall not disclose
either the identity of the potential Sublicensee or any terms of the potential
Sublicense Agreement. Opiant shall within thirty (30) calendar days of executing
a Sublicense Agreement deliver a fully executed copy of such Sublicense
Agreement to the attention of Sanofi’s Alliance Manager; provided that the terms
of such Sublicense Agreement, to the extent not pertinent to an understanding of
Party’s obligations or benefits under this Agreement, may be redacted. Opiant
shall, notwithstanding any sublicensing, remain liable to Sanofi for compliance
with this Agreement. Opiant shall ensure that any sublicenses it grants or
authorizes shall be subject and subordinate to the terms hereof. For the
avoidance of doubt, Opiant shall not be obligated to provide Sanofi a copy, or
notice, of any agreement pursuant to which Opiant grants a sublicense under any
of the rights granted to Opiant under Section 2.1 to a contract research
organization, contract manufacturing organization, service provider, distributor
or other similar Third Party for purposes of providing services for, on behalf
or in collaboration with, Opiant.

2.4    Use of the Sanofi Corporate Names.  With respect to any Sanofi Corporate
Names licensed to Opiant under Section 2.1.2, Opiant agrees to conform to the
guidelines of Sanofi in effect from time to time (as notified to Opiant) with
respect to manner of use and to maintain the quality standards of Sanofi for
goods sold and services provided in connection with the Sanofi Corporate Names.
Opiant shall, and shall cause its Affiliates to, use diligent efforts not to do
any act that endangers, destroys or similarly affects the value of the goodwill
pertaining to the Sanofi Corporate Names. Opiant shall, and shall cause its
Affiliates to, execute any documents required in the reasonable opinion of
Sanofi to be entered as a “registered user” or recorded licensee of the Sanofi
Corporate Names or to be removed as registered user or licensee thereof.

2.5    No Implied Rights.  Opiant and its Affiliates shall have no right,
express or implied, with respect to the Licensed Patents, the Licensed Know-How
or the Sanofi Corporate Names, except as expressly provided in Section 2.1.

2.6    Exclusivity
2.6.1    Opiant. During the Term, Opiant shall not, and shall cause its
Affiliates not to (a) directly or indirectly, develop, commercialize or
manufacture any Competing Product in any country in the Territory, or
(b) license, authorize, appoint, or otherwise enable any Third Party to directly
or indirectly, develop, commercialize or manufacture any Competing Product in
any country in the Territory.
2.6.2    Sanofi.
(i)    During the initial five (5) years of the Term, Sanofi shall not, and
shall cause its Affiliates not to (a) directly or indirectly, develop or
commercialize any Competing Product in any country in the Territory, or
(b) license, authorize, appoint, or otherwise enable any Third Party to directly
or indirectly, develop or commercialize any Competing Product in any country in
the Territory; provided that if Sanofi or an Affiliate acquires a Third Party
that as of the effective date of such transaction is engaged in the development
or commercialization of any Competing Product, (a “Competing Product Acquisition
Transaction”), then Sanofi shall not be in breach of this Section 2.6.2(i) if
Sanofi notifies Opiant in writing within ninety (90) days after the effective
date (i.e., after any pre-clearance or similar regulatory approval periods have
expired) of such Competing Product Acquisition Transaction that it or its
Affiliate, as applicable, intends to either (A) divest its rights to such
Competing Product or (B) terminate development and commercialization of such
Competing Product (subject to any regulatory requirements to complete ongoing
Clinical Studies), within twelve (12) months of the close of the Competing
Product Acquisition Transaction and Opiant shall have no right to terminate this
Agreement pursuant to Section 12.2 during such twelve (12) month period if
Sanofi is using good faith efforts to effect the option it has selected under
this Section 2.6.2(i). Moreover, if Sanofi demonstrates to Opiant that it is
engaged in bona fide negotiations relating to any such divestiture, Sanofi may,
with the consent of Opiant, such consent not to be unreasonably withheld,
conditioned or delayed, extend the period of time to complete such divestiture
for a period not to exceed eighteen (18) months from the closing date of such
Competing Product Acquisition Transaction (it being understood that a
divestiture may take the form of an out-license of the rights to such Competing
Product so long as Sanofi or its Affiliates do not retain any rights to develop
or commercialize the Competing Product).
(ii)    During the Term, Sanofi shall not, and shall cause its Affiliates not to
(a) directly or indirectly, develop or commercialize the Licensed Compound or
any Licensed Product, in each case for treatment of Acute Cannabinoid Overdose
in any country in the Territory outside of the Field or (b) license, authorize,
appoint, or otherwise enable any Third Party to directly or indirectly, develop
or commercialize the Licensed Compound or any Licensed Product, in each case for
treatment of Acute Cannabinoid Overdose in any country in the Territory outside
of the Field.
2.6.3    Each Party acknowledges and agrees that (a) this Section 2.6 has been
negotiated by the Parties, (b) the geographical and time limitations on
activities set forth in Sections 2.6.1 – 2.6.2 are reasonable, valid and
necessary in light of the Parties’ circumstances and necessary for the adequate
protection of the business of the Licensed Compounds and the Licensed Products
and (c) the Parties would not have entered into this Agreement without the
protection it is afforded by this Section 2.6. If, notwithstanding the
foregoing, a court of competent jurisdiction determines that the restrictions
set forth in this Section 2.6 are too broad or otherwise unreasonable under
Applicable Law, including with respect to duration, geographic scope or space,
the court is hereby requested and authorized by the Parties to revise this
Section 2.6 to include the maximum restrictions allowable under Applicable Law.

2.7    Transfer of Licensed Know-How; Transition Plan. Sanofi shall disclose and
make available to Opiant the Licensed Know-How listed in Schedule 1.51 (a) by
granting download and such other access rights to the data room in which such
information was hosted for the purpose of Opiant’s due diligence until at least
January 31, 2019, and (b) by (i) delivering a complete and accurate copy of such
information no later than January 15, 2019 provided that Opiant notifies Sanofi
of its preferred method of transfer and form of media within five (5) Business
Days after the Effective Date, and (ii) subject to the agreement of the Third
Party service provider on which such data is maintained, assisting Opiant in
promptly transferring a complete and accurate copy of such data maintained by
Sanofi to a data room maintained by and at the expense of Opiant (such
activities in items (a) and (b) of this paragraph are the “Transition Plan”).
Except as set forth in the preceding sentence, each Party shall bear its own
expenses with respect to its activities under the Transition Plan. If, after the
Effective Date, Opiant identifies particular items of Information and Inventions
or Regulatory Documentation relating to the Licensed Compound or its
Exploitation that were not included in Schedule 1.51, Opiant may request that
Sanofi provide to Opiant such identified items of Information and Inventions or
Regulatory Documentation. To the extent such requested items of Information and
Inventions or Regulatory Documentation are readily accessible by Sanofi or its
Affiliates, Sanofi shall use reasonable efforts to provide the requested
additional items of Information and Inventions and Regulatory Documentation to
Opiant as soon as practicable, at Opiant’s cost, using a method of transfer and
form of media as the Parties may determine at such time to be technically
feasible and cost-effective, and such transferred Information and Inventions and
Regulatory Documentation shall thereafter be included in the Licensed Know-How
as per Section 1.51.

2.8    Supply of Licensed Compound. Sanofi and Opiant shall negotiate in good
faith after the Effective Date a separate agreement under which Sanofi would
manufacture and supply to Opiant an agreed quantity of newly manufactured
Licensed Compound, under terms and conditions to be mutually agreed.

2.9    Subcontracting.  Opiant may subcontract the exercise of its rights and
the performance of its obligations under this Agreement (including, without
limitation, by appointing one or more suppliers, manufacturers, or
distributors); provided that (a) no such permitted subcontracting shall relieve
Opiant of any obligations (except to the extent satisfactorily performed by such
subcontractor), and Opiant shall remain responsible for the performance of such
activities in accordance with this Agreement and the Development Plan and
(b) any agreement pursuant to which Opiant engages a subcontractor must (i) be
consistent in all material respects with this Agreement and (ii) contain
confidentiality and intellectual property terms sufficient to allow Opiant and
its Affiliates to satisfy their respective obligations under this Agreement.

2.10    Expansion of the Field. If during the Term, Opiant wishes to pursue
administration of a Licensed Product using a route of administration not
included within the definition of the Field herein, then Opiant may request, on
written notice to Sanofi, that this Agreement be amended to include such
additional route of administration within the scope of the definition of the
Field, and Sanofi agrees that it will not unreasonably withhold its consent with
respect to any such request; provided that any such expansion of the Field will
be automatically revoked if Opiant has not received, within one (1) year of the
date on which Sanofi grants its consent, an affirmative decision from a
Regulatory Authority expressly allowing the development of such alternative
route of administration.


13



--------------------------------------------------------------------------------






Article 1    
DEVELOPMENT AND REGULATORY

1.1    Development.
1.1.1    In General. As between the Parties, Opiant shall have the sole right
and responsibility to Develop the Licensed Products in the Field in the
Territory at its own cost and expense in accordance with the Development Plan.
1.1.2    Development Plan. Schedule 3.1.2 sets forth an initial development plan
for the Licensed Compounds and Licensed Products in the Field in the Territory
(such plan, as amended from time to time in accordance with this Agreement, the
“Development Plan”). From time to time, Opiant may amend the Development Plan on
written notice to Sanofi and shall consider in good faith incorporating any
reasonable comments of Sanofi to such amended plan. The Development Plan shall,
during the Term, reflect the Development activities that Opiant believes, in
good faith, to be required in order for Opiant to satisfy its obligations under
Section 3.1.3. The Development Plan shall set forth the Development objectives,
the planned Clinical Studies and other planned Development activities (including
regulatory filings and communications) and the contemplated timelines for the
foregoing. The Development Plan shall be the Confidential Information of Opiant.
1.1.3    Diligence. Opiant shall use Commercially Reasonable Efforts to Develop
and obtain and maintain Market Approval for at least one Licensed Product for
use in the Field in the United States.



1.2    Regulatory Matters. 
1.2.1    Regulatory Responsibilities - Opiant. Opiant shall have the sole right
and responsibility for preparing, filing and maintaining all necessary
Regulatory Documentation (including Drug Approval Applications), and for
conducting communications with the Regulatory Authorities, for the Licensed
Products in the Territory. All Market Approvals relating to the Licensed
Products with respect to the Territory shall be owned by, and shall be the sole
property and held in the name of, Opiant or its designees.
1.2.2    Regulatory Responsibilities – Sanofi. Sanofi hereby grants to Opiant
(a) a right of reference to all Regulatory Documentation (including any existing
INDs), and (b) the right to access such Regulatory Documentation and any data
therein and use such data in connection with the performance of its obligations
and exercise of its rights under this Agreement, including inclusion of such
data in its own regulatory filings for Licensed Product, which rights Opiant may
extend to its Affiliates and Sublicensees of such Licensed Products. Sanofi
shall notify relevant Regulatory Authorities of Opiant’s right of reference to
such Regulatory Documentation in the form of a letter to the FDA or other
Regulatory Authorities and if requested by Opiant, shall provide to Opiant a
signed statement acknowledging the grant of such right of reference. Sanofi will
provide, and cause its Affiliates to provide, cooperation to Opiant to effect
the foregoing.

1.3    Reports.  Opiant shall provide Sanofi within thirty (30) calendar days of
the end of each Calendar Year, with an annual development update, such update to
include a reasonably detailed summary of Development activities conducted in
such reporting period Calendar Year, including a description of material
regulatory filings and communications planned for subsequent reporting period.
Each such report shall contain sufficient detail to enable Sanofi to assess
Opiant’s compliance with its obligations set forth in Section 3.1.3 and shall be
deemed Confidential Information of Opiant. Opiant’s obligation to provide such
annual development update reports shall expire on the earlier of (a) the date on
which a first Market Approval is obtained for a Licensed Product in the USA, or
(b) the tenth anniversary following First Commercial Sale.

1.4    Records.  Opiant shall maintain, or cause to be maintained, all
Regulatory Documentation and final supporting records and documentation therefor
(but not draft records or documentation therefor except as otherwise required by
Applicable Law), in accordance with its standard practices, which in all cases
shall be consistent with standard practices in the pharmaceutical industry and
in compliance with Applicable Law. Such records and documentation shall be
retained for at least three years or such longer period as may be required by
Applicable Law.

1.5    Compliance. Opiant shall perform or cause to be performed any and all of
its Development activities under this Agreement in a good scientific manner and
in compliance with all Applicable Laws.

Article 2    
COMMERCIALIZATION

2.1    In General.  As between the Parties, Opiant shall have the sole right and
responsibility to Commercialize the Licensed Products in the Field in the
Territory at its own cost and expense.

2.2    Commercialization Report.  Following the commencement of
Commercialization activities under this Agreement by Opiant or its Affiliates,
at least sixty (60) calendar days after the end of each Calendar Year during the
Term, Opiant shall provide to Sanofi an annual summary update with respect to
Opiant’s Commercialization activities with respect to the Licensed Compounds and
Licensed Products for such preceding Calendar Year, such update to be the
Confidential Information of Opiant.

2.3    Diligence.  Opiant shall use Commercially Reasonable Efforts to
Commercialize one (1) Licensed Product for use in the Field in the United States
and in each additional Major Market in which it obtains Market Approval.

2.4    Compliance with Applicable Law.  Opiant shall, and shall cause its
Affiliates to, comply with all Applicable Law with respect to the
Commercialization of the Licensed Products.

2.5    Sales and Distribution.  As between the Parties, Opiant shall be solely
responsible for invoicing and booking sales, establishing all terms of sale
(including pricing and discounts), warehousing and distributing the Licensed
Products in the Field in the Territory and performing all related services, in
each case, in a manner consistent with the terms and conditions of this
Agreement. As between the Parties, Opiant shall be solely responsible for
handling all returns, recalls and withdrawals, order processing, invoicing and
collection, distribution and inventory and receivables with respect to the
Licensed Product in the Territory.

2.6    Product Trademarks.  Subject to Section 2.4, Opiant shall have the right
to determine and own the Product Trademarks to be used with respect to the
Exploitation of the Licensed Products in the Field in the Territory.

2.7    Markings. To the extent required by Applicable Law in a country in the
Territory, the promotional materials, packaging and Product Labeling for the
Licensed Product used by Opiant or its Affiliates in connection with the
Licensed Product in such country shall contain (a) the Sanofi Corporate Name and
(b) the logo and corporate name of the manufacturer (collectively, the
“Markings”). The manner in which the Sanofi Corporate Name is to be presented on
promotional materials, packaging and Product Labeling for the Licensed Product
shall be subject to prior review and approval by Sanofi.

Article 3    
MANUFACTURE AND SUPPLY

3.1    In General.  As between the Parties, Opiant shall be responsible for the
Manufacture of each Licensed Product in sufficient quantities for the
Exploitation of such Licensed Product in the Field in the Territory. Opiant
shall either itself Manufacture and supply, or enter into one or more definitive
Manufacturing and supply agreements either with Sanofi or appropriate Third
Parties, to Manufacture and supply clinical and commercial supplies of Licensed
Product. Opiant shall, and shall cause its Affiliates and any Third Party that
Manufactures and supplies clinical or commercial supplies of any Licensed
Product to, comply with all Applicable Law with respect to the Manufacture of
the Licensed Products.

3.2    Sanofi Manufacturing Option.  At such time as Opiant intends to enter
into discussions with one or more Third Parties regarding such Third Party’s
ability to Manufacture and supply Opiant’s requirements of Licensed Product for
use in Phase III Clinical Studies and subsequent launch and commercialization of
a Licensed Product (a “Third Party Manufacture and Supply Agreement”), Opiant
shall so notify Sanofi and provide Sanofi a Manufacture Option Data Package.
Sanofi shall have the option to engage in negotiations with Opiant to obtain
rights for it or one of its Affiliates to Manufacture and supply all or certain
of Opiant’s, and its Affiliates’ clinical and/or commercial requirements of such
Licensed Compound or Licensed Product (the “Manufacture Option” for such
Licensed Compound or Licensed Product). Sanofi may exercise its Manufacture
Option with respect to a Licensed Compound or Licensed Product by providing
written notice to Opiant (a “Manufacture Option Notice”) at any time during the
Manufacture Option Period with respect to such Licensed Compound or Licensed
Product. If Sanofi exercises its Manufacture Option with respect to a Licensed
Compound or Licensed Product during the applicable Manufacture Option Period,
then during the period beginning on the date Sanofi provides the applicable
Manufacture Option Notice to Opiant and ending ninety (90) calendar days
thereafter (or such later date as may be mutually agreed by the Parties) (the
“Manufacture Negotiation Period”), the Parties shall diligently negotiate in
good faith the terms and conditions of an agreement pursuant to which Sanofi or
one of its Affiliates would Manufacture and supply all or certain of Opiant’s
and its Affiliates’ clinical and/or commercial requirements of such Licensed
Compound or Licensed Product (a “Sanofi Manufacturing and Supply Agreement”). If
(a) Sanofi does not deliver a Manufacture Option Notice to Opiant with respect
to a Licensed Product during the Manufacture Option Period with respect to such
Licensed Compound or Licensed Product or (b) Opiant and Sanofi cannot agree on
the terms and conditions of a Sanofi Manufacturing and Supply Agreement with
respect to a Licensed Compound or Licensed Product during the Manufacture
Negotiation Period with respect to such Licensed Compound or Licensed Product,
then, in either case ((a) or (b)), Opiant or its Affiliate, as applicable, shall
be free to enter into one or more Third Party Manufacture and Supply Agreements.

3.3    Manufacturing by Third Parties.  Opiant shall oversee the performance by
its subcontractors of the subcontracted Manufacturing activities in a manner
that would be reasonably expected to result in their timely and successful
completion and shall remain responsible for the performance of such activities
in accordance with this Agreement. Any Third Party manufacture and supply
agreement must (i) be consistent in all material respects with this Agreement
and (ii) contain confidentiality and intellectual property terms sufficient to
allow Opiant and its Affiliates to satisfy their respective obligations under
this Agreement

Article 4    
PAYMENTS

4.1    Upfront Payment.  No later than ten (10) calendar days after the
Effective Date, Opiant shall pay Sanofi an upfront amount equal to $500,000.00.
Such payment shall be nonrefundable and non-creditable against any other
payments due hereunder.

4.2    Milestones. 
4.2.1    Development Milestones. Opiant shall pay Sanofi each of the following
one-time non-refundable, non-creditable milestone payments within forty-five
(45) calendar days after the achievement of the corresponding Milestone Event
with respect to each Licensed Product:


 
Milestone Event
Milestone Payment
1.
Upon Positive Results of Phase I Clinical Study conducted anywhere in the
Territory


$500,000.00


2.
Upon Positive Results of Phase II Clinical Study conducted anywhere in the
Territory


$1,000,000.00


3.
Upon Positive Results of Phase III Clinical Study conducted anywhere in the
Territory


$1,500,000.00


4.
Upon receipt of Market Approval of first Licensed Product in the United States
of America


$3,000,000.00


5.
Upon Market Approval for first Licensed Product from the EMA (or if the
centralized approval procedure is not pursued, receipt of Market Approval for
first Licensed Product from a national Regulatory Authority in any one of
France, Germany, Italy, Spain or the United Kingdom)


$1,000,000.00


6.
Upon receipt of the Market Approval for first Licensed Product in Canada


$500,000.00


7.
Upon receipt of the Market Approval first Licensed Product in Japan


$500,000.00


8.
Issuance of first Pediatric Exclusivity for a Licensed Product in the United
States of America


$100,000.00







4.2.2    Sales Milestones. Opiant shall pay Sanofi each of the following one
time, non-refundable, non-creditable milestone payments within forty-five (45)
calendar days after the achievement of the corresponding Milestone Event:


Milestone Event
Milestone Payment
Upon first time achieving Territory-wide Net Sales of all Licensed Products in a
Calendar Year of at least $75,000,000.00


$2,500,000.00


Upon first time achieving Territory-wide Net Sales of all Licensed Products in a
Calendar Year of at least $150,000,000.00


$3,500,000.00


Upon first time achieving Territory-wide Net Sales of all Licensed Products in a
Calendar Year of at least $250,000,000.00


$10,000,000.00


Upon first time achieving Territory-wide Net Sales of all Licensed Products in a
Calendar Year of at least $400,000,000.00


$20,000,000.00



4.2.3    Determination that Milestone Events Have Occurred. Opiant shall
promptly notify Sanofi in writing of the achievement of each Milestone Event. In
the event that, notwithstanding the fact that Opiant has not provided Sanofi
such a notice, Sanofi believes that any such Milestone Event has been achieved,
it shall so notify Opiant in writing and the Parties shall promptly meet and
discuss in good faith whether such Milestone Event has been achieved. For
clarity, (a) any achievement of a Milestone Event for a Licensed Product shall
be deemed an achievement of any prior Milestone Event for the same Licensed
Product, if the Milestone Payment corresponding to such prior Milestone Event
has not been made for any reason; provided however that the foregoing does not
apply with regard to Market Approval milestones in distinct countries or regions
(i.e., no Milestone Event from among Milestone Events 4 – 7 in Section 6.2.1
shall be deemed to be “prior” to any other Milestone Event from among Milestone
Events 4 – 7) nor shall any of Milestone Events 1 – 7 in Section 6.2.1 be deemed
to be “prior” to Milestone Event 8 (Issuance of first Pediatric Exclusivity) in
Section 6.2.1), and (b) the achievement of any Milestone Event by an Affiliate
of Opiant shall trigger the corresponding Milestone Payment as if such Milestone
Event had been achieved by Opiant. Any dispute under this Section 6.2.3
regarding whether or not a Milestone Event has been achieved shall be subject to
resolution in accordance with Section 13.7.



4.3    Royalties. 
4.3.1    Royalty Rates. Opiant shall pay Sanofi a royalty on Net Sales of all
Licensed Products in the Territory for each Calendar Year (or partial Calendar
Year), as follows:


That portion of Net Sales of all Licensed
Products in the Territory in a Calendar Year that is:
Royalty Rate
Less than or equal to $150,000,000.00
7%
Greater than $150,000,000 but less than or equal to $250,000,000.00
8%
Greater than $250,000,000.00
12%

4.3.2    Blended Royalty. Opiant acknowledges that (a) the Licensed Know-How is
proprietary and valuable and that without the Licensed Know-How, Opiant would
not be able to obtain and maintain Market Approvals with respect to the Licensed
Products, (b) such Market Approvals will allow Opiant to obtain and maintain
Regulatory Exclusivity with respect to the Licensed Products in the Field in the
Territory, (c) access to the Licensed Know-How and the rights with respect to
the Regulatory Documentation have provided Opiant with a competitive advantage
in the marketplace beyond the exclusivity afforded by the Licensed Patents and
the Regulatory Exclusivity, and (d) the milestone payments and royalties set
forth in Section 6.2 and Section 6.3, respectively, are, in part, intended to
compensate Sanofi for such exclusivity and such competitive advantage. The
Parties agree that the royalty rates set forth in Section 6.3.1 reflect an
efficient and reasonable blended allocation of the value provided by Sanofi to
Opiant.
4.3.3    Third Party Licenses. If, during the Term, Opiant determines in good
faith that it is reasonably necessary or useful to obtain a license from any
Third Party to any Patent or technology (e.g., an excipient) in order to Exploit
a Licensed Product in the Field, fifty percent (50% ) of any royalties or other
amounts paid to such Third Party under the license for such Patent or technology
in respect of such Licensed Product may be deducted from royalties or other
amounts otherwise due to Sanofi with respect to such Licensed under this
Agreement; provided that in no event shall any deduction under this Section
6.3.3 result in a reduced effective royalty rate payable to Sanofi in respect of
such Licensed Product in such country of less than fifty percent (50%) of the
effective royalty rate prior to application of this clause. Upon Sanofi’s
written request, Opiant shall provide Sanofi with a copy of the license
agreement(s) pursuant to which such Patent(s) or technology were obtained;
provided that the terms of such license agreement(s), to the extent not
pertinent to Sanofi’s verification of (i) the Patent or technology being
in-licensed and its applicability to the Licensed Product, and (ii) the
verification of the offsets being applied to the royalty payments owing to
Sanofi, may be redacted.
4.3.4    Generic Competition. During the Royalty Term for a Licensed Product in
a particular country of the Territory, the royalty rate applicable to such
Licensed Product in such country under Section 6.3.1 above shall be subject to
reduction, based on the level of competition from Generic Versions of such
Licensed Product in such country as follows:
(i)    If Generic Versions of such Licensed Product capture a Generic Market
Share with respect to such Licensed Product in such country of at least fifty
percent (50%), then for so long as Generic Version(s) maintain a Generic Market
Share of at least fifty percent (50%) in such country, the amount of Net Sales
of such Licensed Product in such country during the relevant period of time
shall be reduced by fifty percent (50%) for the purpose of calculating the
royalty due to Sanofi according to Section 6.3.1.
(ii)    For purposes of this Section 6.3.4:
(a)    “Generic Version” shall mean, with respect to a Licensed Product and a
particular country, a pharmaceutical product that: (1) is marketed in such
country by an entity other than Opiant, its Affiliates or its Sublicensees, (2)
contains the same active pharmaceutical ingredient utilized as a Licensed
Compound in such Licensed Product, (3) receives Market Approval for use in the
Field (with or without pricing reimbursement approval) in such country in full
or partial reliance on the Market Approval (but not necessarily pricing or
reimbursement approval) of such Licensed Product;
(b)    “Generic Market Share” means, with respect to a Licensed Product in a
country, the total unit volume of Generic Version(s) of such Licensed Product
sold in such country, as a percentage of the combined unit volume of such
Licensed Product and such Generic Version(s), in the aggregate in such country,
for the current calendar quarter (i.e., the calendar quarter for which royalties
are being calculated under this Section 6.3) and the preceding calendar quarter.
Such unit volumes shall be determined by the number of unit sales given for such
Licensed Product and such Generic Version(s) in aggregate, during such period
(based on data provided by a reputable Third Party data source generally
accepted in the pharmaceutical industry in the relevant country and mutually
agreed by the Parties)

4.4    Payment Dates and Reports. Royalty payments shall be made by Opiant
within sixty (60) calendar days after the end of each Calendar Quarter
commencing with the Calendar Quarter in which the first day of the first Royalty
Term for the first Licensed Product occurs. Opiant shall also provide to Sanofi,
at the same time each such payment is made, a report showing: (a) the Net Sales
of the Licensed Products by country in the Territory; (b) an itemized
calculation of Net Sales showing deductions from Invoiced Sales to determine Net
Sales; (c) the applicable royalty rates for the Licensed Products; (d) the
exchange rates used in calculating any of the foregoing; and (e) a calculation
of the amount of royalty due to Sanofi. If for any Calendar Quarter there are no
Net Sales in such Calendar Quarter, Opiant shall notify Sanofi in writing
thereof.

4.5    Mode of Payment; Currency Conversion. 
(i)    All payments to Sanofi under this Agreement shall be made by deposit of
USD in the requisite amount to such bank account as Sanofi may from time to time
designate by notice to Opiant.
(ii)    If any currency conversion shall be required in connection with any
payment hereunder, such conversion shall be made using the exchange rate
utilized by Opiant in calculating its own revenues for financial reporting
purposes.
4.6    Taxes.  The upfront payment, milestone payments and other amounts payable
by Opiant to Sanofi pursuant to this Agreement (“Payments”) shall not be reduced
on account of any taxes unless required by Applicable Law. Sanofi alone shall be
responsible for paying any and all taxes (other than withholding taxes required
by Applicable Law to be paid by Opiant) levied on account of, or measured in
whole or in part by reference to, any Payments it receives. Opiant shall deduct
or withhold from the Payments any taxes that it is required by Applicable Law to
deduct or withhold. Notwithstanding the foregoing, if Sanofi is entitled under
any applicable tax treaty to a reduction of rate of, or the elimination of,
applicable withholding tax, it may deliver to Opiant or the appropriate
governmental authority (with the assistance of Opiant to the extent that this is
reasonably required and is expressly requested in writing) the prescribed forms
necessary to reduce the applicable rate of withholding or to relieve Opiant of
its obligation to withhold tax, and Opiant shall apply the reduced rate of
withholding, or dispense with withholding, as the case may be; provided that
Opiant has received evidence, in a form reasonably satisfactory to Opiant, of
Sanofi’s delivery of all applicable forms (and, if necessary, its receipt of
appropriate governmental authorization) at least fifteen (15) calendar days
prior to the time that the Payments are due. If, in accordance with the
foregoing, Opiant withholds any amount, it shall pay to Sanofi the balance when
due, make timely payment to the proper taxing authority of the withheld amount
and send to Sanofi proof of such payment within ten (10) calendar days following
such payment. Opiant shall be responsible for any sales or other similar tax
that Sanofi may be required to collect with respect to the Payments.

4.7    Interest on Late Payments.  If any Payment due to Sanofi under this
Agreement is not paid in when due, then Opiant shall pay interest thereon and on
any unpaid accrued interest (before and after any judgment) at an annual rate
(but with interest accruing on a daily basis) of three and a half percent
(3.5%), such interest to run from the date upon which payment of such amount
became due until payment thereof in full together with such accrued interest.

4.8    Financial Records.  Opiant shall, and shall cause its Affiliates and
sub-licensees to, keep complete and accurate books and records pertaining to the
sale of the Licensed Products, including books and records of Invoiced Sales
(including any deductions therefrom) and Net Sales of the Licensed Products in
the Territory. Opiant shall, and shall cause its Affiliates and sublicensees to,
retain such books and records, until the later of (3) three years after the end
of the period to which such books and records pertain and the expiration of the
applicable tax statute of limitations (or any extensions thereof), or for such
longer period as may be required by Applicable Law.

4.9    Audits.  At the reasonable request of Sanofi, Opiant shall, and shall
cause its Affiliates and shall use reasonable efforts to require its
Sublicensees to, permit an independent certified public accountant designated by
Sanofi and reasonably acceptable to Opiant, at reasonable times and upon
reasonable notice, to audit the books and records maintained pursuant to
Section 6.8 to verify the accuracy of all reports and payments made under
Section 6.4 for any Calendar Year ending not more than thirty six (36) months
prior to the date of such requested audit. Such audits may not be conducted more
than once in any 12-month period (unless a previous audit during such 12-month
period revealed an underpayment with respect to such period or Opiant restates
or revises such books and records for such 12-month period) or (c) be repeated
for any Calendar Year. If Opiant is unable to obtain from any Sublicensee a
right for Sanofi (through an independent certified public accountant designated
by Sanofi) to audit the equivalent books and records of such Sublicensee, Opiant
shall obtain the right to inspect and audit such Sublicensee’s books and records
for itself and shall exercise such audit rights on behalf and at the expense of
Sanofi upon Sanofi’s written request and disclose the results of any such audit
to Sanofi in accordance with the terms of this Agreement. Except as provided
below, the cost of any audit shall be borne by Sanofi, unless the audit reveals
a variance of more than ten percent (10%) from the reported amounts for such
Calendar Year, in which case Opiant shall bear the costs of the audit charged to
Sanofi by the applicable independent certified public accountant. Unless
disputed pursuant to Section 6.10, if such audit concludes that additional
payments were owed or that excess payments were made during such period, Opiant
shall pay the additional amounts, with interest from the date originally due as
provided in Section 6.7, within thirty (30) calendar days after the date on
which such audit is completed and the conclusions thereof are notified to the
Parties or Opiant shall deduct such excess payments from future payments owed
Sanofi, as the case may be.

4.10    Audit Dispute.  In the event of a dispute over the results of any audit
conducted pursuant to Section 6.9, Sanofi and Opiant shall work in good faith to
resolve such dispute. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within thirty (30) calendar days, the dispute
shall be submitted for arbitration to a certified public accounting firm
selected by each Party’s certified public accountants or to such other Person as
the Parties shall mutually agree (the “Accountant”) or failing such agreement,
as the Chairman of the International Chamber of Commerce (or such other body as
the Parties may mutually agree), may nominate. The decision of the Accountant
shall be final and the costs of such arbitration as well as the initial audit
shall be borne between the Parties in such manner as the Accountant shall
determine. Not later than thirty (30) calendar days after such decision and in
accordance with such decision, Opiant shall pay the additional royalties, with
interest from the date originally due as provided in this Section 6.10 or Sanofi
shall reimburse such excess payments, as applicable.

4.11    Confidentiality.  Sanofi shall treat all information subject to review
under this Article 6 in accordance with the confidentiality provisions of
Article 9 and Sanofi shall cause the independent public accountant retained by
Sanofi pursuant to Section 6.10 or the Accountant, as applicable, to enter into
a reasonably acceptable confidentiality agreement that includes an obligation to
retain all such financial information in confidence.

Article 5    
INTELLECTUAL PROPERTY

5.1    Ownership of Arising Information and Inventions.  Opiant shall own and
retain all right, title and interest in and to any and all Information and
Inventions that are conceived, discovered, developed or otherwise made by or on
behalf of Opiant or its Affiliates under or in performance of the exercise of
the licenses granted to Opiant pursuant to Section 2.1, whether or not patented
or patentable, and any and all Patents and other intellectual property rights
with respect thereto.

5.2    Prosecution and Maintenance of Patents. 
5.2.1    Licensed Patents. As between the Parties, Opiant shall have the first
right, but not the obligation, to prepare, file, prosecute and maintain
(including with respect to related interference, re-issuance, re-examination and
opposition proceedings) the Licensed Patents in the Territory at its sole cost
and expense using reasonable care and skill and using counsel reasonably
acceptable to Sanofi; provided that if Opiant plans to abandon any Licensed
Patent in the Territory, Opiant shall notify Sanofi in writing at least thirty
(30) calendar days in advance of the due date of any payment or other action
that is required to prosecute and maintain such Licensed Patent. Sanofi shall
thereupon have the right, in its sole discretion, to assume control and
direction of the prosecution and maintenance of such Licensed Patent at its sole
cost and expense in such country. Upon receipt of written notice that Sanofi has
elected to exercise its back-up prosecution rights under this Section 7.2.1 with
respect to such abandoned Licensed Patent, the licenses under such Licensed
Patent granted in Section 2.1 above shall terminate.


14



--------------------------------------------------------------------------------





5.2.2    Cooperation. Sanofi shall assist Opiant at the reasonable request of
Opiant from time to time in connection with its activities set forth in
Section 7.2.1 above at Opiant’s cost. At Sanofi’s written request, Opiant shall
keep Sanofi informed of all material steps to be taken in the preparation and
prosecution of all applications filed by it pursuant to Section 7.2.1 above and
shall furnish Sanofi with copies of such applications for Patents, amendments
thereto and other related correspondence to and from patent offices, and, to the
extent reasonably practicable, permit Sanofi an opportunity to offer its
comments thereon before making a submission to a patent office and Opiant shall
consider in good faith Sanofi’s comments. Sanofi shall offer its comments, if
any, promptly. Opiant also shall provide Sanofi, upon its request, with copies
of any patentability search reports generated by its patent counsel with respect
to the Licensed Patents, including relevant Third Party Patents and Patent
applications located; provided that neither Party shall be required to provide
privileged information with respect to such intellectual property status, unless
and until procedures reasonably acceptable to such Party are in place to protect
such privilege. All communications between the Parties relating to the
preparation, filing, prosecution or maintenance of the Licensed Patents,
including applications for Patents, amendments thereto and related
correspondence to and from patent offices or patent authorities with respect to
such Patents, shall be considered Confidential Information of both Parties and
subject to the confidentiality provisions of Article 9.
5.2.3    Patent Term Extension and Supplementary Protection Certificate. As
between the Parties, Opiant shall have the sole right to make decisions
regarding patent term extensions, including supplementary protection
certificates and any other extensions that are now or become available in the
future, wherever applicable, for the Licensed Patents in any country in the
Territory. Opiant shall have the primary responsibility of applying for any such
extension. Sanofi shall provide prompt and reasonable assistance, as reasonably
requested by Opiant, including by taking such action as Patent owner as is
required under any Applicable Law to obtain any such extension.
5.2.4    Patent Listings. As between the Parties, Opiant shall have the sole
right to make decisions regarding and make all filings with Regulatory
Authorities in the Territory with respect to the Licensed Patents for the
Licensed Compounds and the Licensed Products, including as required or allowed
(a) in the United States, in the FDA’s Orange Book, and (b) in the European
Union, under the national implementations of Article 10.1(a)(iii) or Directive
2001/EC/83 or other international equivalents, provided that Opiant shall
consult with Sanofi in determining the course of action with respect to such
filings. Sanofi shall reasonably cooperate with Opiant with respect to such
patent listings of such Licensed Patent.

5.3    Enforcement of Patents. 
5.3.1    Notice. In the event either Party becomes aware of (a) any suspected
infringement of any Licensed Patents or (b) any certification filed under the
Hatch-Waxman Act claiming that any Licensed Patents are invalid or unenforceable
or claiming that any Licensed Patents would not be infringed by the making, use,
offer for sale, sale or import of a product for which an application under the
Hatch-Waxman Act is filed, or any equivalent or similar certification or notice
in any other jurisdiction in the Territory (each of clauses (a) and (b), an
“Infringement”), such Party shall promptly notify the other Party and provide it
with all details of such Infringement


15



--------------------------------------------------------------------------------





of which it is aware (each, an “Infringement Notice”); provided that each Party
shall give the other Party an Infringement Notice not later than (3) three
Business Days after it becomes aware of any Infringement described in clause
(b) above.
5.3.2    Licensed Patents in the Territory. As between the parties, Opiant shall
have the first right, but not the obligation, through counsel of its choosing,
to initiate an infringement action with respect to any Infringement of any
Licensed Patents at its sole cost and expense. Opiant may, subject to
Section 2.3, grant the infringing Third Party adequate rights and licenses
necessary for continuing such activities. If Opiant does not initiate an
infringement action (a) with respect to any commercially significant
Infringement (other than an Infringement of the type described in clause
(b) below) within ninety (90) calendar days of a request by Sanofi to do so, or
(b) within twenty-five (25) calendar days of learning of any Infringement
described in clause (b) of the definition thereof, or earlier notifies Sanofi in
writing of its intent not to so initiate an action, and Opiant has not granted
such infringing Third Party rights and licenses to continue its otherwise
infringing activities, then Sanofi shall have the right, but not the obligation,
to bring such an action; provided that, except with respect to any Infringement
described in clause (b) of the definition thereof, if Opiant has commenced
negotiations with an alleged infringer for discontinuance of such infringement
within such 90-day period, Sanofi shall not bring suit against such Infringer
for so long as Opiant is actively pursuing such negotiations. The scope of the
enforcement rights granted to Opiant by Sanofi under this Section 7.3.2 is
intended to be broader than the scope of the rights to practice the Licensed
Patents granted to Opiant under 2.1.1. Accordingly, and without limiting its
obligations under Section 7.3.4 below, Sanofi agrees that it will take such
steps as are necessary to give effect to the foregoing enforcement rights,
including without limitation, joining as party plaintiff any action Opiant seeks
to bring against a Third Party for Infringement pursuant to this Section 7.3.2
at Opiant’s cost.
5.3.3    Settlement. The Party that is entitled to pursue an action against an
Infringement in accordance with Section 7.3.2 also shall have the right to
control settlement of such claim; provided that no settlement shall be entered
into without the prior consent of the other Party (which consent shall not be
unreasonably withheld) if such settlement would adversely affect or diminish the
rights and benefits of the other Party under this Agreement, or impose any new
obligations or adversely affect any obligations of the other Party under this
Agreement.
5.3.4    Cooperation. In the event a Party is entitled to and brings an
infringement action in accordance with this Section 7.3, the other Party shall
cooperate fully, including being joined as a party plaintiff in such action,
providing access to relevant documents and other evidence and making its
employees available at reasonable business hours. If a Party pursues an action
against such alleged Infringement, it shall consider in good faith any comments
from the other Party and shall keep the other Party reasonably informed of any
steps taken to preclude such infringement.
5.3.5    Costs and Recovery. Each Party shall bear its own costs and expenses
relating to any Infringement action commenced pursuant to this Section 7.3. Any
damages or other amounts collected shall be first allocated to reimburse the
Parties for their costs and expenses in making such recovery (which amounts
shall be allocated pro rata if insufficient to cover the totality


16



--------------------------------------------------------------------------------





of such expenses). Any remainder after such reimbursement is made shall
(a) before the First Commercial Sale of the considered Licensed Product, be
shared 30% Sanofi and 70% Opiant, or (b) after the First Commercial Sale of the
considered Licensed Product, be included in the Net Sales calculation for such
Licensed Product.

5.4    Infringement Claims by Third Parties. 
5.4.1    Defense of Third Party Claims. If a Third Party asserts that a Patent
or other intellectual property right owned or otherwise controlled by it is
infringed by the Exploitation of the Licensed Products in the Field in the
Territory, the Party first made aware of such a claim shall promptly provide the
other Party written notice of such claim along with the related facts in
reasonable detail. As between the Parties, Opiant shall have the first right,
but not the obligation, to control the defense of such claim. If Opiant fails to
assume control of the defense of such claim within ninety (90) calendar days
after receiving notice thereof from, or giving notice thereof to, Sanofi
pursuant to the first sentence of this Section 7.4.1, then Sanofi shall have the
right, but not the obligation, to defend against such claim. Notwithstanding the
foregoing, the Party controlling such defense (the “Controlling Party”) shall
not be entitled to assert a claim or counterclaim against such Third Party based
on the Patents or other intellectual property rights owned or otherwise
controlled by the other Party (the “Non-Controlling Party”) without the prior
written consent of the Non-Controlling Party, such consent not to be
unreasonably conditioned, withheld or delayed. The Non-Controlling Party shall
cooperate with the Controlling Party, at the Controlling Party’s reasonable
request and expense, in any such defense and shall have the right, at its own
expense, to be represented separately by counsel of its own choice in any such
proceeding.
5.4.2    Settlement of Third Party Claims. The Controlling Party with respect to
a particular claim pursuant to Section 7.4.1 also shall have the right to
control settlement of such claim; provided that (a) no settlement shall be
entered into without the prior written consent of the Non-Controlling Party
(which consent shall not be unreasonably withheld) if such settlement would
adversely affect or diminish the rights and benefits of the Non-Controlling
Party under this Agreement, or impose any new obligations or adversely affect
any obligations of the Non-Controlling Party under this Agreement and (b) the
Controlling Party shall not be entitled to settle any such claim by granting a
license or covenant not to sue under or with respect to the Patents or other
intellectual property rights owned or otherwise controlled by the
Non-Controlling Party without the prior written consent of the Non-Controlling
Party, such consent not to be unreasonably conditioned, withheld or delayed.
5.4.3    Allocation of Costs. Except as otherwise provided in Article 11
(Indemnity) each Party shall be responsible for the costs and expenses it incurs
relating to any defense, settlement and judgments in actions commenced pursuant
to this Section 7.4.

5.5    Invalidity or Unenforceability Defenses or Actions. 
5.5.1    Third Party Defense or Counterclaim.


17



--------------------------------------------------------------------------------





(i)    If a Third Party asserts, as a defense or as a counterclaim in any
infringement action under Section 7.3 or claim or counterclaim asserted under
Section 7.4, or in a declaratory judgment action or similar action or claim
filed by such Third Party, that any Licensed Patent is invalid or unenforceable,
then the Party pursuing such infringement action, or the Party first obtaining
knowledge of such declaratory judgment action, as the case may be, shall
promptly give written notice to the other Party.
(ii)    Opiant shall have the first right, but not the obligation, through
counsel of its choosing, at its sole cost and expense, to defend against such
action or claim. If Opiant fails to accept control of the defense of such a
claim within ninety (90) calendar days after receiving notice thereof from, or
giving notice thereof to, Sanofi pursuant to Section 7.5.1(i), Sanofi shall have
the right, through counsel of its choosing, at its sole cost and expense, to
defend against such action or claim.
5.5.2    Assistance. Each Party shall assist and cooperate with the other Party
as such other Party may reasonably request from time to time in connection with
its activities set forth in Section 7.5.1, including by providing access to
relevant documents and other evidence and making its employees available at
reasonable business hours; provided that neither Party shall be required to
disclose legally privileged information unless and until procedures reasonably
acceptable to such Party are in place to protect such privilege. In connection
with any such defense or claim or counterclaim, the controlling Party shall
consider in good faith any comments from the other Party and shall keep the
other Party reasonably informed of any steps taken, and shall provide copies of
all documents filed, in connection with such defense, claim or counterclaim. In
connection with the activities set forth in Section 7.5.1, each Party shall
consult with the other as to the strategy for the defense of the Licensed
Patents.

5.6    Third Party Licenses.  If, in the reasonable opinion of counsel to
Opiant, the Exploitation of the Licensed Product in the Field in the Territory
by Opiant or its Affiliates or Sublicensees infringes or is reasonably expected
to infringe any Patent of a Third Party or to infringe or misappropriate any
other intellectual property right of a Third Party, in any country in the
Territory (such right, a “Third Party Right”), then as between the Parties,
Opiant shall have the first right, but not the obligation, to negotiate and
obtain a license or other rights from such Third Party to such Third Party Right
as necessary or desirable for Opiant or its Affiliates or Sublicensees to
Exploit such Licensed Product in the Field in such country. As between the
Parties, Opiant shall be responsible for all license fees, milestones, royalties
or other such payments due to such Third Party, provided that Opiant shall have
the right to offset the amounts that it is obligated to pay to such Third Party
for such Third Party Rights against payments otherwise due to Sanofi under this
Agreement, as further described in Section 6.3.3.

5.7    Product Trademarks. 
5.7.1    Maintenance and Prosecution of Product Trademarks. Opiant shall own all
right, title, and interest to the Product Trademarks in the Territory, and shall
be responsible for the registration, prosecution, and maintenance thereof. All
costs and expenses of registering, prosecuting, and maintaining the Product
Trademarks shall be borne solely by Opiant.


18



--------------------------------------------------------------------------------





5.7.2    Enforcement of Product Trademarks. As between the Parties, Opiant shall
have the sole right to take such action as it deems necessary against a Third
Party based on any alleged, threatened, or actual infringement, dilution,
misappropriation, or other violation of, or unfair trade practices or any other
like offense relating to, the Product Trademarks by a Third Party in the
Territory. Opiant shall bear the costs and expenses relating to any enforcement
action commenced pursuant to this Section 7.7.2 and any settlements and
judgments with respect thereto, and shall retain any damages or other amounts
collected in connection therewith.
5.7.3    Third Party Claims. Opiant shall have the right to defend against and
settle any alleged, threatened, or actual claim by a Third Party that the use or
registration of the Product Trademarks in the Territory infringes, dilutes,
misappropriates, or otherwise violates any Trademark or other right of such
Third Party or constitutes unfair trade practices or any other like offense, or
any other claims as may be brought by a Third Party against a Party in
connection with the use of the Product Trademarks with respect to a Licensed
Product in the Territory. Opiant shall bear the costs and expenses relating to
any defense commenced pursuant to this Section 7.7.3 and any settlements and
judgments with respect thereto, and shall retain any damages or other amounts
collected in connection therewith.
5.7.4    Notice and Cooperation. Each Party shall provide to the other Party
prompt written notice of any actual or threatened infringement of the Product
Trademarks in the Territory and of any actual or threatened claim that the use
of the Product Trademarks in the Territory violates the rights of any Third
Party. Each Party shall cooperate fully with the other Party with respect to any
enforcement action or defense commenced pursuant to this Section 7.7; provided
that Opiant shall bear the costs and expenses incurred by Sanofi in connection
with such cooperation.

Article 6    
PHARMACOVIGILANCE AND SAFETY

6.1    Global Safety Database.  Opiant shall set up, hold, and maintain (at
Opiant’s sole cost and expense) the global safety database for the Licensed
Products in the Territory.

Article 7    
CONFIDENTIALITY AND NON-DISCLOSURE

7.1    Confidentiality Obligations.  At all times during the Term and for a
period of ten (10) years following termination or expiration of this Agreement,
each Party shall, and shall cause its Affiliates and their respective officers,
directors, employees and agents to, keep completely confidential and not publish
or otherwise disclose to a Third Party and not to use, directly or indirectly,
for any purpose, any Confidential Information furnished or otherwise made known
to it, directly or indirectly, by the other Party, except to the extent such
disclosure or use is expressly permitted by the terms of this Agreement or such
use is reasonably necessary for the performance of its obligations or the
exercise of its rights under this Agreement. “Confidential Information” means
any information provided by one Party (the “Disclosing Party”) to the other
Party (the “Receiving Party”) under or in connection with this Agreement,
including the terms of this


19



--------------------------------------------------------------------------------





Agreement (subject to Sections 9.2.5 and 9.4) or any information relating to the
Licensed Products (including the Regulatory Documentation and Market Approvals
and any information or data contained therein), any information relating to any
Exploitation of the Licensed Products in the Territory or the scientific,
regulatory or business affairs or other activities of either Party.
Notwithstanding the foregoing (i) Licensed Know-How and the terms of this
Agreement shall be deemed Confidential Information of both Parties, and
(ii) Confidential Information shall not include any information that:
7.1.1    is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no breach of this Agreement,
wrongful act, fault or negligence on the part of the Receiving Party;
7.1.2    can be demonstrated by documentation or other competent proof to have
been in the Receiving Party’s possession prior to disclosure by the Disclosing
Party without any obligation of confidentiality with respect to such
information;
7.1.3    is subsequently received by the Receiving Party from a Third Party who
is not bound by any obligation of confidentiality with respect to such
information; or
7.1.4    can be demonstrated by contemporaneous documentation or other competent
evidence to have been independently developed by or for the Receiving Party
without use of or reference to the Disclosing Party’s Confidential Information.
Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the Receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the Receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the Receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the Receiving Party unless the combination and its principles are
in the public domain or in the possession of the Receiving Party.

7.2    Permitted Disclosures.  Each Receiving Party may disclose Confidential
Information disclosed to it by the Disclosing Party to the extent that such
disclosure by the Receiving Party is:
7.2.1    made in response to a valid order of a court of competent jurisdiction
or other supra-national, federal, national, regional, state, provincial and
local governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the Receiving Party’s legal counsel, such disclosure is
otherwise required by Applicable Law or the requirements of a national
securities exchange or other similar regulatory body; provided that the
Receiving Party shall first have given notice, to the extent legally permitted,
to the Disclosing Party and given the Disclosing Party a reasonable opportunity
to quash such order and to obtain a protective order requiring that the
Confidential Information and documents that are the subject of such order be
held in confidence by such court or agency or, if disclosed, be used only for
the purposes for which the order was issued; and provided further that if a
disclosure order is not quashed or a protective order


20



--------------------------------------------------------------------------------





is not obtained, the Confidential Information disclosed in response to such
court or governmental order shall be limited to the information that is legally
required to be disclosed in response to such court or governmental order;
7.2.2    made by or on behalf of the Receiving Party to a Regulatory Authority
as required in connection with any filing, application or request for Market
Approval; provided that reasonable measures shall be taken to obtain
confidential treatment of such information to the extent practicable and
consistent with Applicable Law;
7.2.3    made by or on behalf of the Receiving Party as reasonably necessary or
useful to file or prosecute Patent applications, prosecute or defend litigation
or otherwise establish rights or enforce obligations under this Agreement;
provided that reasonable measures shall be taken to obtain confidential
treatment of such information the extent such protection is available;
7.2.4    made by or on behalf of the Opiant as the Receiving Party, in
connection with the exercise of its rights or performance of its obligation
under this Agreement, including the Development, Manufacture and/or
Commercialization of Licensed Compounds and/or Licensed Products and the
Exploitation of Licensed Know-How and Licensed Patents in accordance with the
licenses and rights granted to Opiant under Article 2 above, provided that such
persons provided Confidential Information shall be subject to obligations of
confidentiality and non-use with respect to such Confidential Information
substantially similar to the obligations of confidentiality and non-use of the
Receiving Party pursuant to this Article 9 (with a duration of confidentiality
and non-use as appropriate that is not less than three (3) years from the date
of disclosure).
7.2.5    made by or on behalf of the Receiving Party to actual or prospective
investors, collaboration partners, acquirers, merger candidates, or, with
respect to Sanofi as the Receiving Party, investors in connection with a
Monetization (and to its and their respective Affiliates, representatives and
financing sources); provided that such persons shall be subject to obligations
of confidentiality and non-use with respect to such Confidential Information
substantially similar to the obligations of confidentiality and non-use of the
Receiving Party pursuant to this Article 9 (with a duration of confidentiality
and non-use as appropriate that is not less than three (3) years from the date
of disclosure); and provided further that actual or prospective investors,
collaboration partners, acquirers, or merger candidates may be able to disclose
Confidential Information to their own affiliates, investors, representatives,
and agents, in each case subject to similar obligations of confidentiality and
non-use with respect to such Confidential Information.

7.3    Use of Name.  Except as expressly provided in this Agreement, neither
Party shall use the name, insignia, symbol, Trademark of the other Party (or any
abbreviation or adaptation thereof) in any publication, press release, marketing
and promotional material or other form of publicity without the prior written
approval of such other Party in each instance, such approval not be unreasonably
conditioned, withheld or delayed. The restrictions imposed by this Section 9.3
shall not prohibit either Party from making any disclosure (a) identifying the
other Party as a counterparty to this Agreement to its investors, (b) that is
required by Applicable Law or the requirements of a national securities exchange
or another similar regulatory body (provided that any such disclosure shall be
governed by this Article 9) or (c) with respect to which written consent has
previously been


21



--------------------------------------------------------------------------------





obtained. Further, the restrictions imposed on each Party under this Section 9.3
are not intended, and shall not be construed, to prohibit a Party from
identifying the other Party in its internal business communications, provided
that any Confidential Information in such communications remains subject to this
Article 9.

7.4    Press Releases.  Opiant shall have the right to issue an initial press
release regarding the execution of this Agreement as attached as Schedule 9.4 to
this Agreement. Thereafter, neither Party shall issue any press release or other
similar public communication relating to this Agreement, its subject matter or
the transactions covered by it, or the activities of the Parties under or in
connection with this Agreement, without the prior written approval of the other
Party, such consent not to be unreasonably withheld, conditioned or delayed,
except , (a) that Opiant may issue press releases and other public statements as
it deems appropriate in connection with the Development, Manufacture or
Commercialization of Licensed Compounds and Licensed Products under this
Agreement, provided that Sanofi is given an opportunity to review and comment on
any such press release or public communication at least ten (10) Business Days
in advance and provided further that Opiant shall act in good faith to
incorporate any comments provided by Sanofi with respect to such press release
or public communication, (b) either Party may issue any disclosure required by
Applicable Law or the rules of a stock exchange on which the securities of the
issuing Party are listed, as reasonably advised by the issuing Party’s counsel
(provided that the other Party is given a reasonable opportunity to review and
comment on any such press release or public communication at least five (5)
Business Days in advance thereof (or if five (5) Business Days is not
practicable, then such shorter period as is practicable), in each case to the
extent legally permitted and the issuing Party shall consider in good faith
incorporating any reasonable comments provided by the other Party in such press
release or public communication), (c) for information that has been previously
disclosed publicly or (d) as otherwise set forth in this Agreement.

7.5    Publications.  Each Party recognizes that Opiant’s publication of papers
regarding results of the Development activities under this Agreement in
scientific journals and at scientific conferences, including oral presentations
and abstracts, may be beneficial to both Parties. Accordingly, Opiant shall be
free to publically disclose the results and information regarding its
Development activities under this Agreement in scientific journals and in
connection with participation in scientific conferences; provided, however, that
Opiant shall provide Sanofi with a draft of any proposed publications in
scientific journals or at scientific conferences, the primary focus of which
concerns the results of the Development activities under this Agreement, at
least thirty (30) days before the intended date of submission (in the case of
any proposed publications in scientific journals) or presentation (in the case
of oral presentations), and will consider in good faith any reasonable comment
made by Sanofi in relation to such draft publication.

7.6    Destruction of Confidential Information.  Within ninety (90) days after
the termination of this Agreement, or at the written request of the Disclosing
Party, the Receiving Party shall promptly destroy all documentary, electronic or
other tangible embodiments of the Disclosing Party’s Confidential Information to
which the Receiving Party does not retain rights hereunder and any and all
copies thereof, and destroy those portions of any documents that incorporate or
are derived from the Disclosing Party’s Confidential Information to which the
Receiving Party does not retain rights hereunder, and provide a written
certification of such destruction, except that the Receiving Party may retain
one copy thereof, to the extent that the Receiving Party requires such
Confidential Information for the purpose of performing any obligations or
exercising any rights under this Agreement that may survive such expiration or
termination, or for archival or compliance purposes. Notwithstanding the
foregoing, the Receiving Party also shall be permitted to retain such additional
copies of or any computer records or files containing the Disclosing Party’s
Confidential Information that have been created solely by the Receiving Party’s
automatic archiving and back-up procedures, to the extent created and retained
in a manner consistent with the Receiving Party’s standard archiving and back-up
procedures, but not for any other use or purpose.

Article 8    
REPRESENTATIONS AND WARRANTIES


22



--------------------------------------------------------------------------------






8.1    Mutual Representations and Warranties.  Each Party hereby represents and
warrants to the other Party as of the Effective Date as follows:
8.1.1     Corporate Authority. Such Party (a) has the power and authority and
the legal right to enter into this Agreement and perform its obligations
hereunder and (b) has taken all necessary action on its part required to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
by such Party and constitutes a legal, valid and binding obligation of such
Party and is enforceable against it in accordance with its terms subject to the
effects of bankruptcy, insolvency or other laws of general application affecting
the enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered in a proceeding at law or equity.
8.1.2    Conflicts. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder (a) do not conflict with or
violate any requirement of Applicable Law or any provision of the articles of
incorporation or bylaws of such Party in any material way and (b) do not
conflict with, violate or breach or constitute a default or require any consent
under, any contractual obligation or court or administrative order by which such
Party is bound.

8.2    Representations, Warranties and Covenants of Opiant.  Neither Opiant nor
any of its Affiliates has been debarred or is subject to debarment and neither
Opiant nor any of its Affiliates will use in any capacity, in connection with
the activities to be performed under this Agreement, any Person who has been
debarred pursuant to Section 306 of the FFDCA or who is the subject of a
conviction described in such section. Opiant shall inform Sanofi in writing
immediately if it or any Person who is performing activities hereunder is
debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of Opiant’s knowledge, is threatened, relating to the
debarment or conviction of Opiant or any Person performing activities hereunder.

8.3    Representations, Warranties and Covenants of Sanofi.  Sanofi hereby
represents and warrants to Opiant as of the Effective Date as follows:
8.3.1    It Controls the Licensed Patents and the Licensed Know-How, and has the
right to grant the licenses specified herein, free of any encumbrance, lien, or
claim of ownership by a Third Party;
8.3.2    to its knowledge there are, as of the Effective Date, no material
claims against Sanofi or its Affiliates relating to the Licensed Patents and/or
the Licensed Compound in the Territory.
8.3.3    Neither Sanofi nor any of its Affiliates has used in any capacity, in
connection with the Manufacture or Development of Licensed Compound or Licensed
Product prior to the Effective Date, any Person who has been debarred pursuant
to Section 306 of the FFDCA or who is the subject of a conviction described in
such section.


23



--------------------------------------------------------------------------------






8.4    DISCLAIMER OF WARRANTY.  EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTY, EXPRESS
OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND
EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL,
OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO THE VALIDITY OF
ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

8.5    ADDITIONAL WAIVER. OPIANT AGREES THAT: (A) SUBJECT TO THE EXPRESS
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 10.3.1 AND 10.3.2, THE
LICENSED PATENTS ARE LICENSED “AS IS,” “WITH ALL FAULTS,” AND “WITH ALL
DEFECTS,” AND EXCEPT FOR THE RIGHT TO BRING CLAIMS IN CONNECTION WITH A BREACH
OF SECTIONS 10.3.1 OR 10.3.2, OPIANT EXPRESSLY WAIVES ALL RIGHTS TO MAKE ANY
CLAIM WHATSOEVER AGAINST SANOFI FOR MISREPRESENTATION OR FOR BREACH OF PROMISE,
GUARANTEE OR WARRANTY OF ANY KIND RELATING TO THE LICENSED PATENTS; (B) OPIANT
AGREES THAT SANOFI WILL HAVE NO LIABILITY TO OPIANT FOR ANY ACT OR OMISSION IN
THE PREPARATION, FILING, PROSECUTION, MAINTENANCE, ENFORCEMENT, DEFENCE OR OTHER
HANDLING OF THE LICENSED PATENTS; AND (C) OPIANT IS SOLELY RESPONSIBLE FOR
DETERMINING WHETHER THE LICENSED PATENTS HAVE APPLICABILITY OR UTILITY IN
OPIANT’S CONTEMPLATED EXPLOITATION OF THE LICENSED PRODUCT, AND OPIANT ASSUMES
ALL RISK AND LIABILITY IN CONNECTION WITH SUCH DETERMINATION.

Article 9    
INDEMNITY

9.1    Indemnification of Sanofi.  Opiant shall indemnify Sanofi, its Affiliates
and its and their respective directors, officers, employees and agents
(collectively, “Sanofi Indemnitees”), and defend and save each of them harmless,
from and against any and all losses, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses) (collectively, “Losses”) in
connection with any and all suits, investigations, claims or demands of Third
Parties (collectively, “Third Party Claims”) arising from or occurring as a
result of: (a) the material breach by Opiant of any term of this Agreement,
(b) the gross negligence or willful misconduct on the part of any Opiant
Indemnitee or (c) the Exploitation of any Licensed Compounds or Licensed
Products by or on behalf of Opiant or any of its Affiliates; provided that, with
respect to any Third Party Claim for which Opiant has an obligation to any
Sanofi Indemnitee pursuant to this Section 11.1 and Sanofi has an obligation to
any Opiant Indemnitee pursuant to Section 11.2, each Party shall indemnify each
of the Sanofi Indemnitees or the Opiant Indemnitees, as applicable, for its
Losses to the extent of its responsibility, relative to the other Party.

9.2    Indemnification of Opiant.  Sanofi shall indemnify Opiant, its Affiliates
and its and their respective directors, officers, employees and agents
(collectively, “Opiant Indemnitees”), and defend and save each of them harmless,
from and against any and all Losses in connection with any


24



--------------------------------------------------------------------------------





and all Third Party Claims arising from or occurring as a result of: (a) the
material breach by Sanofi of this Agreement, (b) the gross negligence or willful
misconduct on the part of any Sanofi Indemnitee or (c) the exercise by Sanofi or
its Affiliates of the rights retained by Sanofi under Section 2.2; provided
that, with respect to any Third Party Claim for which Sanofi has an obligation
to any Opiant Indemnitee pursuant to this Section 11.2 and Opiant has an
obligation to any Sanofi Indemnitee pursuant to Section 11.1, each Party shall
indemnify each of the Sanofi Indemnitees or the Opiant Indemnitees, as
applicable, for its Losses to the extent of its responsibility, relative to the
other Party.

9.3    Notice of Claim.  All indemnification claims in respect of a Sanofi
Indemnitee or a Opiant Indemnitee shall be made solely by Sanofi or Opiant, as
applicable (each of Sanofi or Opiant in such capacity, the “Indemnified Party”).
The Indemnified Party shall give the Indemnifying Party prompt written notice
(an “Indemnification Claim Notice”) of any Losses or discovery of fact upon
which such Indemnified Party intends to base a request for indemnification under
Section 11.1 or Section 11.2, but in no event shall the Indemnifying Party be
liable for any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss is known at such time). The Indemnified Party shall furnish promptly to the
Indemnifying Party copies of all papers and official documents received in
respect of any Losses and Third Party Claims.

9.4    Control of Defense. 
9.4.1    Control of Defense. At its option, the Indemnifying Party may assume
the defense of any Third Party Claim, including the right to compromise or
settle any Third Party Claim, by giving written notice to the Indemnified Party
within 30 days after the Indemnifying Party’s receipt of an Indemnification
Claim Notice. The assumption of the defense of a Third Party Claim by the
Indemnifying Party shall not be construed as an acknowledgment that the
Indemnifying Party is liable to indemnify any Sanofi Indemnitee or Opiant
Indemnitee, as applicable, in respect of the Third Party Claim, nor shall it
constitute a waiver by the Indemnifying Party of any defenses it may assert
against a Sanofi Indemnitee’s or a Opiant Indemnitee’s, as applicable, claim for
indemnification. Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party. In the event the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party shall immediately deliver to the Indemnifying Party all original notices
and documents (including court papers) received by any Sanofi Indemnitee or
Opiant Indemnitee, as applicable, in connection with the Third Party Claim. If
the Indemnifying Party assumes the defense of a Third Party Claim, except as
provided in Section 11.4.2, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party or any Sanofi Indemnitee or Opiant Indemnitee, as applicable,
in connection with the analysis, defense or settlement of such Third Party
Claim. In the event that it is ultimately determined that the Indemnifying Party
is not obligated to indemnify, defend or hold harmless a Sanofi Indemnitee or
Opiant Indemnitee, as applicable, from and against a Third Party Claim, the
Indemnified Party shall


25



--------------------------------------------------------------------------------





reimburse the Indemnifying Party for any and all costs and expenses (including
attorneys’ fees and costs of suit) incurred by the Indemnifying Party in its
defense of such Third Party Claim.
9.4.2    Right to Participate in Defense. Without limiting Section 11.4.1, any
Indemnified Party shall be entitled to participate in, but not control, the
defense of a Third Party Claim and to employ counsel of its choice for such
purpose; provided that such employment shall be at the Indemnified Party’s own
expense unless (a) the employment thereof has been specifically authorized by
the Indemnifying Party in writing, (b) the Indemnifying Party has failed to
assume the defense and employ counsel in accordance with Section 11.4.1 (in
which case the Indemnified Party shall control the defense) or (c) the interests
of the Indemnified Party and any Sanofi Indemnitee or Opiant Indemnitee, as
applicable, on the one hand, and the Indemnifying Party, on the other hand, with
respect to such Third Party Claim are sufficiently adverse to prohibit the
representation by the same counsel of all such Persons under Applicable Law,
ethical rules or equitable principles.
9.4.3    Settlement. With respect to Third Party Claims, where the Indemnifying
Party has assumed the defense of the Third Party Claim in accordance with
Section 11.4.1, the Indemnifying Party shall have the sole right to consent to
the entry of any judgment, enter into any settlement or otherwise dispose of
such Third Party Claim, on such terms as the Indemnifying Party, in its sole
discretion, shall deem appropriate, provided however that the Indemnifying Party
shall not make any compromise or settlement admitting fault, subjecting the
Indemnified Party to injunctive or other relief, adversely affecting the
business of the Indemnified Party or of any Sanofi Indemnitee or Opiant
Indemnitee, as applicable, adversely affecting the Indemnified Party’s rights
under this Agreement or incurring any liability on the part of the Indemnified
Party or of any Sanofi Indemnitee or Opiant Indemnitee, as applicable, in each
case without the prior written consent of the Indemnified Party (such consent
not to be unreasonably conditioned, withheld or delayed). The Indemnifying Party
shall not be liable for any settlement or other disposition of a Third Party
Claim by a Sanofi Indemnitee or a Opiant Indemnitee that is reached without the
prior written consent of the Indemnifying Party. Regardless of whether the
Indemnifying Party chooses to defend or prosecute any Third Party Claim, the
Indemnified Party shall not, and the Indemnified Party shall ensure that each
Sanofi Indemnitee or Opiant Indemnitee, as applicable, does not, admit any
liability with respect to or settle, compromise or discharge, any Third Party
Claim without the prior written consent of the Indemnifying Party, such consent
not to be unreasonably conditioned, withheld or delayed.
9.4.4    Cooperation. Regardless of whether the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall, and
shall cause each Sanofi Indemnitee or Opiant Indemnitee, as applicable, to,
cooperate in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection therewith. Such cooperation shall include access during
normal business hours afforded to the Indemnifying Party to, and reasonable
retention by the Indemnified Party and any Sanofi Indemnitee or Opiant
Indemnitee, as applicable, of, records and information that are reasonably
relevant to such Third Party Claim, and making all Sanofi Indemnitees or Opiant
Indemnitees, as applicable, and other employees and agents available on a
mutually convenient basis to provide


26



--------------------------------------------------------------------------------





additional information and explanation of any material provided hereunder;
provided that neither Party shall be required to disclose legally privileged
information unless and until procedures reasonably acceptable to such Party are
in place to protect such privilege, and the Indemnifying Party shall reimburse
the Indemnified Party for all its reasonable costs and expenses in connection
therewith.
9.4.5    Expenses. Except as provided above, the costs and expenses, including
fees and disbursements of counsel, incurred by the Indemnified Party in
connection with any Third Party Claim shall be reimbursed on a Calendar Quarter
basis by the Indemnifying Party, without prejudice to the Indemnifying Party’s
right to contest any Sanofi Indemnitee’s or Opiant Indemnitee’s, as applicable,
right to indemnification and subject to refund in the event the Indemnifying
Party is ultimately held not to be obligated to indemnify a Sanofi Indemnitee or
Opiant Indemnitee, as applicable.
9.4.6    Limitation on Damages and Liability.  EXCEPT (a) IN CIRCUMSTANCES OF
GROSS NEGLIGENCE OR INTENTIONAL MISCONDUCT BY A PARTY OR ITS AFFILIATES, (b) TO
THE EXTENT SUCH DAMAGES ARE REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A
CLAIM FOR WHICH A PARTY PROVIDES INDEMNIFICATION UNDER SECTION 11.1 OR SECTION
11.2, OR (c) WITH RESPECT TO A BREACH OF ARTICLE 9, NEITHER PARTY NOR ANY OF
THEIR RESPECTIVE AFFILIATES SHALL BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, OR FOR LOST PROFITS, SUFFERED BY THE OTHER PARTY, WHETHER
IN CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHERWISE ARISING
OUT OF THIS AGREEMENT.

9.5    Insurance.  Opiant shall, and shall cause its Affiliates to, have and
maintain such type and amounts of liability insurance covering the Exploitation
of the Licensed Products as is normal and customary in the pharmaceutical
industry generally for parties similarly situated, and shall upon request
provide Sanofi with a copy of its policies of insurance in that regard, along
with any amendments and revisions thereto. Maintenance of such insurance
coverage shall not relieve Opiant of any responsibility under this Agreement for
damages in excess of insurance limits or otherwise.

Article 10    
TERM AND TERMINATION

10.1    Term.  This Agreement shall commence on the Effective Date and shall,
unless earlier terminated in accordance with this Article 12, continue (a) with
respect to each Licensed Product in each country in the Territory, until the
expiration of the Royalty Term for such Licensed Product in such country and
(b) with respect to this Agreement in its entirety, until the expiration of the
Royalty Term for the last Licensed Product for which there has been a First
Commercial Sale in the Territory (such period, the “Term”). Upon expiry of the
Royalty Term for a Licensed Product in a country, Opiant’s license with respect
to the considered Licensed Product in the applicable country would become
non-exclusive, fully paid-up, perpetual and irrevocable


27



--------------------------------------------------------------------------------






10.2    Termination of this Agreement for Material Breach. 
10.2.1    In the event that either Party materially breaches this Agreement
(such Party, the “Breaching Party”), in addition to any other right and remedy
the other Party (the “Complaining Party”) may have, the Complaining Party may
terminate this Agreement by providing written notice (the “Termination Notice”)
to the Breaching Party, specifying the material breach and its claim of right to
terminate. Any such Termination Notice shall become effective sixty (60)
calendar days after receipt by the Breaching Party (the “Termination Notice
Period”) unless the Breaching Party cures the material breach complained of
during the Termination Notice Period, except in the case of a failure by the
Breaching Party to pay an undisputed payment, as to which the Breaching Party
shall have only a ten (10) calendar-day cure period.
10.2.2    Notwithstanding Section 12.2.1, in the event of an alleged breach by
Sanofi of its exclusivity obligations under Section 2.6.2, Opiant may in its
discretion elect, in lieu of exercising its rights of termination under Section
12.2.1 and without prejudice to any other remedy available to it (in law or
equity), to continue this Agreement (“Post-Breach Continuation”) by providing
written notice of such election to Sanofi. Following delivery of such notice:
(i) Opiant’s exclusivity obligations under Section 2.6.1 shall terminate, (ii)
Opiant’s due diligence obligations under Sections 3.1.4 and 4.3 shall terminate,
(iii) Opiant’s reporting obligations under Sections 3.4 (Reports), 4.3
(Commercialization Reports) and 6.4 (Payment Dates and Reports) shall terminate;
and (iv) the Sanofi’s Manufacture Option under Section 5.2 shall terminate.
Except as expressly set forth above, in the case of a Post-Breach Continuation,
the terms and conditions of this Agreement shall otherwise remain in effect.
Nothing herein shall prevent Sanofi from pursuing any remedy available to it (in
law or equity) to challenge Opiant’s election under this Section 12.2.2 (for
example, if Sanofi believes that it has not breached the Agreement) and if
Sanofi prevails in such challenge then Opiant’s obligations pursuant to item
(iii) herein shall be reinstated retroactively.

10.3    Termination by Sanofi.  In the event that Opiant or any of its
Affiliates anywhere in the Territory, institutes, prosecutes or otherwise
participates in (or in any way aids any Third Party in instituting, prosecuting
or participating in), at law or in equity or before any administrative or
regulatory body, including the U.S. Patent and Trademark Office or its foreign
counterparts, any claim, demand, action or cause of action for declaratory
relief, damages or any other remedy or for an enjoinment, injunction or any
other equitable remedy, including any interference, re-examination, opposition
or any similar proceeding, alleging that any claim in a Licensed Patent is
invalid, unenforceable or otherwise not patentable or would not be infringed by
Opiant’s activities contemplated by this Agreement absent the rights and
licenses granted hereunder, Sanofi may terminate this Agreement upon thirty (30)
calendar days’ written notice to Opiant, provided, however, that Sanofi will not
have the right to terminate this Agreement under this Section 12.3 if the
applicable challenge is permanently dismissed or withdrawn within thirty (30)
calendar days of Sanofi’s notice to Opiant under this Section 12.3 and is not
thereafter continued. Notwithstanding the foregoing, this Section 12.3 shall not
apply with respect to any administrative proceeding filed or requested to be
filed by Opiant or its Affiliates with respect to a Licensed Patent, after prior
consultation and with the consent of Sanofi (to be determined in Sanofi’s sole
discretion), that is filed in a good-faith effort to (i) reinforce the
patentability, validity or enforceability of such


28



--------------------------------------------------------------------------------





Licensed Patent or (ii) expand the claim scope of such Licensed Patent with
respect to Licensed Compounds or Licensed Products.

10.4    Termination by Opiant.  Opiant shall have the right to terminate this
Agreement in its entirety without cause at any time by giving at least six (6)
months advance written notice to Sanofi of such termination.

10.5    Termination Upon Insolvency.  Sanofi may terminate this Agreement if, at
any time, Opiant (a) files in any court or agency pursuant to any statute or
regulation of any state, country or jurisdiction, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of such other Party or of its assets, (b) proposes a
written agreement of composition or extension of its debts, (c) is served with
an involuntary petition against it, filed in any insolvency proceeding that is
not dismissed within sixty (60) calendar days after the filing thereof,
(d) proposes or is a party to any dissolution or liquidation, or (e) makes an
assignment for the benefit of its creditors.

10.6    Rights in Bankruptcy.  All rights and licenses granted under or pursuant
to this Agreement by Opiant or Sanofi are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that the Parties shall retain and may fully exercise all
of their rights and elections under the U.S. Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either Party under the U.S. Bankruptcy Code, the Party that is not
a party to such proceeding shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement or (b) if not
delivered under (a) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefor by
the non-subject Party. To the extent available in countries other than the U.S.,
Applicable Law similar to Section 365(n) of the U.S. Bankruptcy Code shall be
applied so as to treat this Agreement as an executory contract.

10.7    Consequences of Termination.  In the event of a termination of this
Agreement in its entirety:
10.7.1    all rights and licenses granted by Sanofi hereunder shall immediately
terminate;
10.7.2    any sublicenses granted by Opiant to a Sublicensee in accordance with
Section 2.3 prior to the date of termination of this Agreement shall terminate
within thirty (30) days from the effective date of termination of this
Agreement, unless the relevant Sublicensee agrees within that period of time to
be bound by the terms of this Agreement (in which case the Sublicensee shall be
deemed a direct licensee of Sanofi); and


29



--------------------------------------------------------------------------------





10.7.3    to the extent requested in writing by Sanofi within thirty (30)
calendar days following the effective date of any termination of this Agreement,
Opiant agrees to negotiate in good faith with Sanofi, for up to ninety (90)
calendar days following such notice, with respect to an agreement pursuant to
which Opiant would:
(i)    where permitted by Applicable Law, assign to Sanofi all of its right,
title and interest in and to, and transfer possession to Sanofi of, all
Regulatory Documentation (including Market Approvals) then in its name
applicable to any Licensed Product in the Territory;
(ii)    notify the applicable Regulatory Authorities and take any other action
reasonably necessary to effect the transfer set forth in clause (a) above; and
(iii)    grant to Sanofi a worldwide exclusive license, with full right to
sublicense, under any Opiant Controlled Information and Inventions and/or any
Opiant Controlled Patents that exclusively relate to the Licensed Products and
arose from in the performance of this Agreement by Opiant.
Nothing in this Section 12.7.3 shall obligate either Party following the
termination of this Agreement to enter into an agreement with respect to the
Regulatory Documentation (including Market Approvals) described in
Section 12.7.3(i) and Section 12.7.3(iii) above; except that, in case of a
termination of this Agreement by Opiant pursuant to Section 12.4, the rights
described under Section 12.7.3(i), 12.7.3(ii) and Section 12.7.3(iii) above
shall be automatically granted to Sanofi if Sanofi (a) agrees to pay Opiant the
same amounts as due by Opiant to Sanofi under Article 6 hereof, and (b) assumes
full responsibility for any amounts owing to Opiant’s Third Party licensors with
respect to Sanofi’s practice of Information and Inventions and/or Patents
in-licensed by Opiant and included in the licenses granted to Sanofi pursuant to
Section 12.7.3(iii) above.

10.8    Accrued Rights; Surviving Obligations. 
10.8.1    Accrued Rights. Termination or expiration of this Agreement for any
reason shall be without prejudice to any rights that shall have accrued to the
benefit of a Party prior to such termination or expiration. Such termination or
expiration shall not relieve a Party from obligations that are expressly
indicated to survive the termination or expiration of this Agreement.
10.8.2    Survival. The following Sections and Articles shall survive the
termination or expiration of this Agreement for any reason, Section 6.9 (Audit),
6.10 (Audit Dispute) and 6.11 (Confidentiality) solely with regard to the
auditable period up to the effective date of termination; Sections 7.3.2 – 7.3.5
(solely with respect to any enforcement actions ongoing as of the effective date
of termination); Section 12.7 (Consequences of Termination); this Section 12.8
(Accrued Rights; Surviving Obligations); Article 1 (Definitions) to the extent
necessary to give effect to surviving provisions; Article 6 (Payments) with
regard to any payment obligations which accrued prior to termination or
expiration payments and also with regard to any post-termination or
post-expiration payments; Article 9 (Confidentiality and Non-Disclosure) for the
period prescribed in Section 9.1 (Term of Confidentiality); Article 11
(Indemnification), provided that Section 11.5 (Insurance) will survive only with
respect to insurable events which occurred during the period prior


30



--------------------------------------------------------------------------------





to termination or expiration; and Article 13 (Miscellaneous) to the extent
necessary to give effect to surviving provisions.

Article 11    
MISCELLANEOUS

11.1    Force Majeure.  Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, embargoes, shortages, epidemics,
quarantines, war, acts of war (whether war be declared or not), terrorist acts,
insurrections, riots, civil commotion, strikes, lockouts or other labor
disturbances (whether involving the workforce of the non-performing Party or of
any other Person), acts of God or acts, omissions or delays in acting by any
governmental authority (each, a “Force Majeure Event”). The non-performing Party
shall notify the other Party of a Force Majeure Event within 15 days after the
occurrence of such Force Majeure Event by giving written notice to the other
Party stating the nature of such Force Majeure Event, its anticipated duration,
and any action being taken to avoid or minimize its effect. The suspension of
performance shall be of no greater scope and no longer duration than is
necessary and the non-performing Party shall use commercially reasonable efforts
to remedy its inability to perform. In the event that such suspension of
performance lasts for more than 90 days and in the absence of such Force Majeure
Event such suspension of performance would be a material breach of this
Agreement, such other Party shall have the right to terminate this Agreement
pursuant to Section 12.2.

11.2    Alliance Managers. Within thirty (30) days after the Effective Date,
each Party shall appoint and notify the other Party of the identity of a
representative having the appropriate qualifications, including a general
understanding of pharmaceutical development and commercialization issues, to act
as its alliance manager under this Agreement (the “Alliance Manager”). The
Alliance Managers shall serve as the primary contact points between the Parties
for the purpose of providing Sanofi with information on the progress of Opiant’s
Development and Commercialization activities under this Agreement. The Alliance
Managers shall also be primarily responsible for facilitating the flow of
information and otherwise promoting communication, coordination and
collaboration between the Parties. Each Party may replace its Alliance Manager
at any time upon written notice to the other Party.

11.3    Export Control.  This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on or related to the Parties from
time to time. Each Party agrees that it will not export, directly or indirectly,
any technical information acquired from the other Party under this Agreement or
any products using such technical information to a location or in a manner that
at the time of export requires an export license or other governmental approval,
without first obtaining the written consent to do so from the appropriate agency
or other governmental entity in accordance with Applicable Law.


31



--------------------------------------------------------------------------------






11.4    Assignment.  Without the prior written consent of the other Party,
neither Party shall sell, transfer, assign, delegate, pledge or otherwise
dispose of, whether voluntarily, involuntarily, by operation of law or
otherwise, this Agreement or any of its rights or duties hereunder; provided
that (a) Sanofi may, without such consent, assign this Agreement and its rights
and obligations hereunder to an Affiliate, to the purchaser of the Licensed
Patents or Licensed Know-How or to its successor entity or acquirer in the event
of a Change of Control of Sanofi and (b) Opiant may, without such consent, but
after having provided Sanofi with a fifteen (15) calendar day written prior
notice, assign this Agreement and its rights and obligations hereunder in
connection with a Change of Control; provided, further, that in either case ((a)
or (b)), the assignee or transferee shall assume all obligations of its assignor
or transferor under this Agreement and such assignor or transferor shall remain
responsible to the other Party for the performance by such assignee or
transferee of the rights and obligations of the assigning Party hereunder. Any
attempted assignment or delegation in violation of the preceding sentence shall
be void and of no effect. All validly assigned and delegated rights and
obligations of the Parties hereunder shall be binding upon and inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of Sanofi or Opiant, as the case may be. In the event either Party seeks
and obtains the other Party’s consent to assign or delegate its rights or
obligations to another Party, the assignee or transferee shall assume all
obligations of its assignor or transferor under this Agreement.

11.5    Change of Control.  In the event of a Change of Control of Opiant or
Sanofi pursuant to which such Party is acquired by a Third Party (such Third
Party, together with its Affiliates existing immediately prior to the effective
date of such Change of Control, the “Acquirer”), which Acquirer is developing,
manufacturing or commercializing one or more Competing Products, then provided
the Acquirer Segregates all information directly pertaining to the Licensed
Product from its Competing Product, the provisions of Section 2.6.1 or 2.6.2(i),
as applicable, shall not apply with respect to the Competing Products developed,
manufactured or commercialized by the Acquirer before such Change of Control
(including as further developed, manufactured or commercialized after such
Change of Control). Any Acquirer of Opiant deciding to continue the parallel
Development and Commercialization of a Licensed Product under the provisions of
this Section 13.5 shall remain fully bound by Opiant’s diligence obligations as
described under Section 3.1.2 and Section 4.3.

11.6    Severability.  To the fullest extent permitted by Applicable Law, the
Parties waive any provision of law that would render any provision in this
Agreement invalid, illegal, or unenforceable in any respect. If any provision of
this Agreement is held to be invalid, illegal, or unenforceable, in any respect,
then such provision will be given no effect by the Parties and shall not form
part of this Agreement. To the fullest extent permitted by Applicable Law and if
the rights or obligations of either Party will not be materially and adversely
affected, all other provisions of this Agreement shall remain in full force and
effect, and the Parties shall use their best efforts to negotiate a provision in
replacement of the provision held invalid, illegal, or unenforceable that is
consistent with Applicable Law and achieves, as nearly as possible, the original
intention of the Parties.


32



--------------------------------------------------------------------------------






11.7    Dispute Resolution.  If a dispute arises between the Parties in
connection with the interpretation, validity or performance of this Agreement or
any document or instrument delivered in connection herewith (a “Dispute”), it
shall be resolved pursuant to this Section 13.7.
11.7.1    General. Any Dispute shall first be referred to the Executive Officers
for attempted resolution by good faith negotiations during a period of ten (10)
Business Days. Any final decision mutually agreed to by the Executive Officers
shall be conclusive and binding on the Parties. If such Executive Officers are
unable to resolve such Dispute within such ten (10) Business Day period, (or
such other period of time as mutually agreed by the Senior Officers) after such
issue was first referred to them, then, except as otherwise set forth in
Section 13.7.2 either Party may, by written notice to the other Party, institute
litigation in accordance with Section 13.6 and seek such remedies as may be
available. Notwithstanding anything in this Agreement to the contrary, either
Party shall be entitled to institute litigation in accordance with Section 13.11
immediately if such litigation is necessary to prevent irreparable harm to that
Party
11.7.2    Jurisdiction. For any dispute referred for resolution pursuant to
Section 13.7.1, the Parties hereby irrevocably and unconditionally consent to
the exclusive jurisdiction of the courts of New York for any action, suit or
proceeding (other than appeals therefrom) arising out of or relating to this
Agreement, and agree not to commence any action, suit or proceeding (other than
appeals therefrom) related thereto except in such courts. The Parties further
hereby irrevocably and unconditionally waive any objection to the laying of
venue of any action, suit or proceeding (other than appeals therefrom) arising
out of or relating to this Agreement in the courts of New York, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. The Parties irrevocably and
unconditionally waive their right to a jury trial.
11.7.3    Interim Relief. Notwithstanding anything herein to the contrary,
nothing in this Section 13.7 shall preclude either Party from seeking interim or
provisional relief, including a temporary restraining order, preliminary or
permanent injunction (including for specific performance) or other interim
equitable relief concerning a Dispute, if necessary to protect the interests of
such Party. This Section 13.7.3 shall be specifically enforceable.

11.8    Governing Law and Service. 
11.8.1    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Parties agree to exclude the application to this Agreement of the United
Nations Convention on Contracts for the International Sale of Goods.
11.8.2    Service. Each Party further agrees that service of any process,
summons, notice or document by registered mail to its address set forth in
Section 13.9.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.


33



--------------------------------------------------------------------------------






11.9    Notices. 
11.9.1    Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by internationally recognized overnight delivery service
that maintains records of delivery, addressed to the Parties at their respective
addresses specified in Section 13.9.2 or to such other address as the Party to
whom notice is to be given may have provided to the other Party in accordance
with this Section 13.9. Such notice shall be deemed to have been given as of the
date delivered by such internationally recognized overnight delivery service.
This Section 13.9 is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations
under the terms of this Agreement.
11.9.2    Address for Notice.
If to Opiant, to:
201 Santa Monica Boulevard, Suite 500
Santa Monica, CA 90401, USA


Attention: Vice President, Corporate Development
Telephone: + (310) 598 5878 


with a copy to (which shall not constitute notice):
Attention: Chris Byrd, Wilson Sonsini Goodrich & Rosati
Telephone: + (858) 350 2314
If to Sanofi, to:
54 rue La Boétie
75008 Paris, France
Attention:    Head of SIP (Out-Licensing)
BD&L, Strategy and Business Development
Telephone:    +33.1.53.77.90.24

11.10    Entire Agreement; Amendments.  This Agreement, together with the
Schedules attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby, including that
certain confidential disclosure agreement between Sanofi and Opiant dated
February 15, 2018, and as of the Effective Date, any and all disclosures of
Confidential Information between the Parties concerning the Licensed Compounds
and Licensed Products shall be governed by this Agreement. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except as specifically set forth herein. No amendment of this Agreement shall be
binding upon the Parties unless in writing and duly executed by authorized
representatives of both Parties.

11.11    English Language.  This Agreement shall be written and executed in, and
all other communications under or in connection with this Agreement shall be in,
the English language. Any translation into any other language shall not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.

11.12    Equitable Relief.  The Parties acknowledge and agree that the
restrictions set forth in Article 9 and Sections 2.6.1 and 2.6.2(i) are
reasonable and necessary to protect the legitimate interests of the other Party
and that such other Party would not have entered into this Agreement in the
absence of such restrictions, and that any breach or threatened breach of any
provision of Article 9 or Sections 2.6.1 and 2.6.2(i) may result in irreparable
injury to such other Party for which there will be no adequate remedy at law. In
the event of a breach or threatened breach of any provision of Article 9 or
Sections 2.6.1 and 2.6.2(i), the non-breaching Party shall be authorized and
entitled to obtain from any court of competent jurisdiction injunctive relief,
whether preliminary or permanent, specific performance and an equitable
accounting of all earnings, profits and other benefits arising from such breach,
which rights shall be cumulative and in addition to any other rights or remedies
to which such non-breaching Party may be entitled in law or equity. Both Parties
agree to waive any requirement that the other Party (a) post a bond or other
security as a condition for obtaining any such relief and (b) show irreparable
harm, balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy. Nothing in this Section 13.12 is intended, or
should be construed, to limit either Party’s right to equitable relief or any
other remedy for a breach of any other provision of this Agreement.


34



--------------------------------------------------------------------------------






11.13    Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party of any right hereunder or of the failure
to perform or of a breach by the other Party shall not be deemed a waiver of any
other right hereunder or of any other breach or failure by the other Party
whether of a similar nature or otherwise.

11.14    No Benefit to Third Parties.  The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties, their respective Affiliates and its and their successors and
permitted assigns, and they shall not be construed as conferring any rights on
any Third Parties.

11.15    Further Assurance.  Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement

11.16    Relationship of the Parties.  It is expressly agreed that Sanofi, on
the one hand, and Opiant, on the other hand, shall be independent contractors
and that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither Sanofi, on the one hand, nor
Opiant, on the other hand, shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other, without the prior written consent of the other Party to
do so, such consent not to be unreasonably conditioned, withheld or delayed. All
persons employed by a Party shall be employees of such Party and not of the
other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such Party.

11.17    Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile or other electronic signatures and such signatures shall
be deemed to bind each Party as if they were original signatures.

11.18    References.  Unless otherwise specified, (a) references in this
Agreement to any Article, Section or Schedule mean references to such Article,
Section or Schedule of this Agreement, (b) references in any section to any
clause are references to such clause of such section and (c) references to any
agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently varied, replaced or supplemented from time to time, as so varied,
replaced or supplemented and in effect at the relevant time of reference
thereto.

11.19    Construction.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction shall be applied against either Party

11.20    Affiliates.  Each Party will have the right to exercise its rights and
perform its obligations hereunder, in whole or in part, through any of its
Affiliates (as long as such entity remains an Affiliate of the relevant Party);
provided that such Party will be responsible for its Affiliates’ performance
hereunder.
[SIGNATURE PAGE FOLLOWS.]


35



--------------------------------------------------------------------------------







THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.
Sanofi        Opiant Pharmaceuticals, Inc.


By:     /s/ Alan De La Sabliere        By:     /s/ Dr. Roger Crystal    
Name: Alban De La Sabliére        Name: Dr. Roger Crystal
Title: Global Head Business Development        Title: Chief Executive Officer
& Licensing        


* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------







Schedules


Schedule 1.50         Licensed Compound
Schedule 1.51        Licensed Know-How
Schedule 1.52        Licensed Patents
Schedule 1.90        Sanofi Corporate Names
Schedule 3.1.2        Development Plan
Schedule 9.4        Press Release


* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------







Schedule 1.50         Licensed Compound


AVE1625 (drinabant)



C23H20Cl2F2N2O2S


opiantsanofiave1625li_image1.gif [opiantsanofiave1625li_image1.gif]






* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------







Schedule 1.51        Licensed Know-How


[***] Schedule has been redacted.


* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------







Schedule 1.52        Licensed Patents


Title : PHARMACEUTICAL COMPOSITIONS CONTAINING AZETIDINE DERIVATIVES, NOVEL
AZETIDINE DERIVATIVES AND PREPARATION THEREOF
Inventors : ACHARD, Daniel Bas du formulaire BOUCHARD, Hervé BOUQUEREL, Jean
FILOCHE-ROMMÉ, Bruno GRISONI, Serge HITTINGER, Augustin MYERS, Michael


Ctry
Filing Date
Filing Number
Grant Number
Grant Date
JP
01 mars 2001
563477/01
4,883,867
16 déc 2011
US
02 mars 2001
09/798.452
6,355,631
12 mars 2002



Title : METHOD AND INTERMEDIATES FOR THE PREPARATION OF DERIVATIVES OF
N-(1-BENZHYDRYLAZETIDIN-3-YL)-N-PHENYLMETHYLSULFONAMIDE
Inventors : BOFFELLI, Philippe DELTHIL, Michel GRONDARD, Luc LAMPILAS, Maxime
MALPART, Joel MUTTI, Stephane NAIT-BOUDA, Lahlou REIKE-ZAPP, Joerg


Ctry
Filing Date
Filing Number
Grant Number
Grant Date
US
20 aug 2008
12/194,644
7,652,154
26 jan 2010







* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------







Title : METHOD AND INTERMEDIATES FOR THE PREPARATION OF DERIVATIVES OF
N-(1-BENZHYDRYLAZETIDIN-3-YL)-N-PHENYLMETHYLSULFONAMIDE
Inventors : BOFFELLI, Philippe DELTHIL, Michel GRONDARD, Luc LAMPILAS, Maxime
MALPART, Joel MUTTI, Stephane NAIT-BOUDA, Lahlou REIKE-ZAPP, Joerg


Ctry
Filing Date
Filing Number
Grant Number
Grant Date
US
11 dec 2009
12/635,965
8,071,788
06 dec 2011





Title : METHOD FOR PREPARING AZETIDINE DERIVATIVES
Inventors : BIGOT, Anthony BOFFELLI, Philippe LAMPILAS, Maxime MAROLLEAU,
Pascale MEDARD, Alain ODDON, Gilles VARRAILLON, Daniel


Ctry
Filing Date
Filing Number
Grant Number
Grant Date
US
14 jun 2010
12/814,994
8,207,355
26 jun 2012







* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------







Schedule 1.90        Sanofi Corporate Names
Ablynx
Aventis
Aventis Pharma
Biovertativ
Chattem
Genzyme
Hoechst
Sanofi
Sanofi-Aventis
Sanofi Pasteur
Sanofi Winthrop


opiantsanofiave1625li_image2.gif [opiantsanofiave1625li_image2.gif]


* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------







Schedule 3.1.2        Development Plan


[***] Two pages of a chart have been redacted.


* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------









Schedule 9.4        Press Release






* Certain confidential information contained in this document, marked [***], is
filed separately with the Securities and Exchange Commission.

